UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-04524) Exact name of registrant as specified in charter:	Putnam Global Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2013 Date of reporting period:	November 1, 2012 — April 30, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Global Income Trust Semiannual report 4 | 30 | 13 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Financial statements 17 Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. The fund invests in fewer issuers or concentrates its investments by region or sector, and involves more risk than a fund that invests more broadly. The fund is considered non-diversified and can invest a greater portion of assets in securities of individual issuers than a diversified fund. As a result, changes in the market value of a single investment could cause greater fluctuations in share price than would occur in a more diversified fund. The use of derivatives may increase these risks by increasing investment exposure (which may be considered leverage) or, in the case of over-the-counter instruments, because of the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Bond investments are subject to interest-rate risk, which means the prices of the fund’s bond investments are likely to fall if interest rates rise. Bond investments also are subject to credit risk, which is the risk that the issuer of the bond may default on payment of interest or principal. Interest-rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds, which may be considered speculative. Unlike bonds, funds that invest in bonds have ongoing fees and expenses. The prices of bonds in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: Equities around the world have generally demonstrated a positive trend in early 2013. However, after a strong 2012, fixed-income markets have been facing challenges and increased volatility in 2013. Supportive macroeconomic data, notably better housing and employment data in the United States, and the coordinated stimulative monetary policies of central banks around the world are helping to boost equity values, although investor confidence remains tempered. Markets continue to confront a variety of macroeconomic and fiscal challenges worldwide  from budget concerns in the United States to the eurozones debt-related troubles. Investor apprehension today can be linked to the heightened volatility that has challenged markets for over a decade. In this fundamentally changed environment, Putnams equity and fixed-income teams are focused on integrating innovative investing ideas into our more time-tested, traditional strategies. It is also important to rely on the guidance of your financial advisor, who can help ensure that your portfolio matches your individual goals and tolerance for risk. We would like to extend a welcome to new shareholders of the fund and to thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * The fund’s benchmark, the Barclays Global Aggregate Bond Index, was introduced on 12/31/89, which post-dates the inception of the fund’s class A shares. † Returns for the six-month period are not annualized, butcumulative. 4 Global Income Trust Interview with your fund’s portfolio manager Bill, what was the environment like in global bond markets during the six months ended April30, 2013? It was a strong period for the most credit-sensitive categories, particularly high-yield bonds, which saw their yield spreads — their yield advantage over U.S. Treasuries — tighten further thanks to persistent investor demand and solid corporate fundamentals. These sectors benefited from the improved risk sentiment that was spurred by global monetary easing during and prior to the reporting period. Outside the United States, sovereign bonds issued by peripheral European countries — Italy, Spain, Portugal, and Greece — performed exceptionally well, as fears over a possible collapse of the eurozone, or of widespread contagion of the developed-market financial system, largely abated. With interest rates rising across most global developed markets during much of the period, Treasuries, global government securities, and other defensive categories lagged, posting either negative or nominally positive returns. That said, longer-term Treasury yields fell in April, providing a notable end-of-period boost to that sector. Emerging-market [EM] bonds were also helped by falling Treasury yields. Both at home and abroad, political leaders continued to grapple with fiscal challenges. While there were several events that produced negative headlines, including the government spending sequester in the United States and the banking crisis in This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 4/30/13. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on page 16. Global Income Trust 5 Cyprus, riskier assets performed well in an environment of policy and macroeconomic uncertainty, which suggests that investors have recognized the opportunity cost of remaining on the sidelines. Against this backdrop, the fund outperformed its benchmark and the average return of its Lipper peer group. The fund outpaced its benchmark by a considerable margin. What factors fueled this solid relative performance? An overweight stake in non-agency residential mortgage-backed securities [RMBS], along with a sizable overweight in commercial mortgage-backed securities [CMBS], drove the fund’s outperformance. Non-agency RMBS performed well during the period’s first half, driven by investors’ appetite for higher-yielding securities, as well as a strengthening U.S. housing market. CMBS also benefited from the demand for higher yields and were bolstered by stronger commercial real estate fundamentals and an improving outlook for U.S. economic growth in 2013 and beyond. Our holdings of sovereign bonds issued by Italy, Spain, Portugal, and Greece also bolstered the fund’s performance, as these securities rallied sharply during the period’s second half. An underweight in the poor-performing Japanese government sector provided a further boost to results. A greater-than-benchmark stake in investment-grade corporate bonds, coupled with investments in high-yield bonds, also contributed to relative performance. High-yield bonds were among the best-performing fixed-income categories during the period, as the asset class rallied strongly in step with global equity markets. The fund’s holdings of EM debt provided a further boost to relative results. Allocations are represented as a percentage of the fund’s net assets as of 4/30/13. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 Global Income Trust Lastly, the fund’s term structure positioning, by which I mean its duration — or interest-rate sensitivity — and yield-curve strategy, was a slight relative contributor, mainly because of our beneficial yield curve positioning in Japan. How did your currency strategy affect performance? Our active currency strategy, which is implemented with long and short positions using currency forward contracts, added substantial value versus the benchmark. The fund’s large underweight in the Japanese yen was by far the biggest contributor in this regard. As a result of Japan’s newly aggressive approach to monetary policy and fiscal stimulus under Prime Minister Shinzo Abe, the yen weakened sharply during the period’s second half. Our currency strategy was Credit qualities are shown as a percentage of the fund’s net assets as of 4/30/13. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating. Ratings may vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Derivative instruments, including forward currency contracts, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. Cash is also shown in the not-rated category. The fund itself has not been rated by an independent rating agency. A negative percentage reflects the effect of fund strategies that are designed to enhance performance if certain securities decline in value. Global Income Trust 7 also helped by short positions in the British pound sterling and the Swiss franc, combined with a long position in the Mexican peso. A long position in the euro, which weakened relative to other major currencies, modestly hampered our currency positioning. Which strategies detracted from performance versus the benchmark? Our holdings of “swaptions” — which give us the option to enter into a swap contract and were used to hedge the interest-rate and prepayment risks associated with our mortgage pass-through and government-agency interest-only [IO] positions — slightly dampened relative performance. The swaption strategy we constructed was designed to protect the portfolio in the event that the yield spreads on our underlying IO holdings exhibited heightened volatility. As it turned out, these spreads were relatively calm until the period’s final month, so our “insurance” was largely unnecessary. That said, this strategy illustrates one way we used derivatives to help manage portfolio risk. In what additional ways did you use derivatives during the period? We used bond futures and interest-rate swaps — which allow two parties to exchange one stream of future interest payments for another, based on a specified principal amount — to take tactical positions at various points along the yield curve and to hedge the fund’s interest-rate risk. In addition, we employed currency forward contracts to hedge the foreign exchange risk associated with non-U.S. bonds, and to efficiently gain exposure to foreign currencies as part of our active strategy involving global currency pairings. This chart shows how the fund’s currency holdings have changed over the past six months. Allocations are represented as a percentage of the fund’s net assets. Holdings and allocations may vary over time. A negative percentage reflects the effect of fund strategies that are designed to enhance performance if certain securities decline in value. 8 Global Income Trust What is your outlook for the coming months, and how are you positioning the fund? Despite rising gasoline prices and higher payroll taxes, we believe the U.S. economy remains solidly in a mid-cycle expansion, buoyed by stronger consumer spending. By boosting economic activity and underpinning firmer labor market conditions, the U.S. housing recovery has helped to offset the drag on consumers from fiscal austerity measures. For example, during the six months ended February2013, more than 10% of new jobs were in construction. What’s more, bank lending standards began to loosen, helping to reinforce economic growth. While we believe these factors should continue to promote moderate economic expansion, we do not think the economy will grow strongly enough to cause the Federal Reserve to shift from its current accommodative monetary policy stance. Outside the United States, Japan joined China in early-cycle recoveries, providing a lift to the rest of Asia. It appears that Germany’s economy has begun to pick up, but most of Europe remains in recession. The European Central Bank revised its 2013 growth forecast downward and is anticipating a modest contraction while remaining concerned about downside risks to the eurozone economy. Within this environment, we plan to continue deemphasizing interest-rate risk in the portfolio and expect to maintain the fund’s bias toward a steepening yield curve — that is, that longer-term yields may rise more than shorter-term yields. As long as the Fed continues to inject liquidity into the financial system through targeted bond purchases, we don’t believe interest rates are likely to move significantly higher than where they are today. We recognize, however, that any strategy that relies on rates declining further to drive performance is risky amid what may be a range-bound and volatile interest-rate environment. For that reason, A word about derivatives Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam may enter into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Global Income Trust 9 we intend to keep the portfolio’s duration near zero — which would mean little to no exposure to interest-rate fluctuations — and expect to rely on other factors to influence the fund’s performance. At period-end, our positions in securitized sectors represented the fund’s largest allocation. In prepayment-sensitive areas, we are more cautious toward lower-coupon pass-throughs — those with coupons below 4% — but favor pools in the 4%-to-5% coupon range that we believe exhibit favorable prepayment profiles. In credit-sensitive areas, we plan to maintain our diversified exposure to CMBS, as well as modest allocations to high-yield bonds and investment-grade corporate bonds. Thanks for your timely commentary, Bill. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager D. William Kohli is Co-Head of Fixed Income at Putnam. He has an M.B.A. from the Haas School of Business at the University of California, Berkeley, and a B.A. from the University of California, San Diego. Bill joined Putnam in 1994 and has been in the investment industry since 1986. In addition to Bill, your fund’s portfolio managers are Michael J. Atkin, Kevin F. Murphy, and Michael V. Salm. IN THE NEWS The economic outlook for major industrialized nations is slowly improving, with the United States and Japan leading the way, according to a report by the Organisation for Economic Co-operation and Develop ment (OECD). Economic expansion is also taking place in most major countries around the world, including the 17-nation eurozone, where Germany’s economy is growing and stabilization is occurring in Italy and France. Growth also is solidifying in Japan, whose new government has launched efforts to bring the country’s long-stagnant economy back to life through various stimulus efforts, and growth is picking up in China, where an economic hard landing has been avoided. The OECD sees growth weakening in India and normal, “around trend” growth taking place in Russia, Brazil, and the United Kingdom. Meanwhile, the World Trade Organization (WTO) has cut its overall 2013 forecast for global trade volume growth to 3.3% from 4.5%. Global trade grew by 2% in 2012, the second-worst figure since this economic statistic began to be tracked in 1981, according to the WTO. The worst trade figure came in 2009 during the global economic crisis. 10 Global Income Trust Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended April 30, 2013, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, class R5, class R6, and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 4/30/13 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (6/1/87) (2/1/94) (7/26/99) (3/17/95) (12/1/03) (7/2/12) (7/2/12) (10/4/05) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Annual average (life of fund) 7.31% 7.14% 6.48% 6.48% 6.51% 6.51% 7.01% 6.87% 7.04% 7.39% 7.39% 7.39% 10 years 93.68 85.93 79.54 79.54 79.78 79.78 88.90 82.77 89.00 97.43 97.55 97.41 Annual average 6.83 6.40 6.03 6.03 6.04 6.04 6.57 6.22 6.57 7.04 7.05 7.04 5 years 41.67 36.00 36.38 34.38 36.61 36.61 39.89 35.35 39.95 43.41 43.50 43.40 Annual average 7.21 6.34 6.40 6.09 6.44 6.44 6.94 6.24 6.95 7.48 7.49 7.48 3 years 20.35 15.53 17.68 14.68 17.73 17.73 19.40 15.52 19.51 21.31 21.38 21.30 Annual average 6.37 4.93 5.58 4.67 5.59 5.59 6.09 4.93 6.12 6.65 6.67 6.65 1 year 6.08 1.84 5.32 0.32 5.40 4.40 5.87 2.43 5.93 6.36 6.42 6.35 6 months 2.37 –1.72 1.92 –3.08 2.00 1.00 2.19 –1.14 2.26 2.51 2.55 2.41 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. Global Income Trust 11 Comparative index returns For periods ended 4/30/13 Barclays Global Aggregate Lipper Global Income Funds Bond Index category average* Annual average (life of fund) —† 6.94% 10 years 70.53% 69.67 Annual average 5.48 5.37 5 years 23.69 29.95 Annual average 4.34 5.33 3 years 15.76 19.07 Annual average 5.00 5.95 1 year 1.46 5.85 6 months –1.07 1.95 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 4/30/13, there were 184, 173, 127, 99, 68, and 2 funds, respectively, in this Lipper category. † The fund’s benchmark, the Barclays Global Aggregate Bond Index, was introduced on 12/31/89, which post-dates the inception of the fund’s class A shares. Fund price and distribution information For the six-month period ended 4/30/13 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 6 6 6 6 6 6 6 6 Income $0.192 $0.144 $0.144 $0.176 $0.178 $0.209 $0.214 $0.207 Capital gains — Total Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 10/31/12 $12.85 $13.39 $12.80 $12.80 $12.74 $13.17 $12.83 $12.85 $12.85 $12.86 4/30/13 12.96 13.50 12.90 12.91 12.84 13.27 12.94 12.96 12.96 12.96 Before After Net Net Before After Net Net Net Net Current rate sales sales asset asset sales sales asset asset asset asset (end of period) charge charge value value charge charge value value value value Current dividend rate 1 2.96% 2.84% 2.14% 2.14% 2.71% 2.62% 2.69% 3.24% 3.33% 3.24% Current 30-day SEC yield 2 N/A 2.22 1.57 1.57 N/A 2.00 2.06 2.52 2.66 2.56 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 12 Global Income Trust Fund performance as of most recent calendar quarter Total return for periods ended 3/31/13 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (6/1/87) (2/1/94) (7/26/99) (3/17/95) (12/1/03) (7/2/12) (7/2/12) (10/4/05) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Annual average (life of fund) 7.29% 7.12% 6.46% 6.46% 6.49% 6.49% 6.99% 6.86% 7.03% 7.37% 7.37% 7.37% 10 years 95.02 87.22 80.95 80.95 81.19 81.19 90.23 84.05 90.35 98.75 98.86 98.74 Annual average 6.91 6.47 6.11 6.11 6.12 6.12 6.64 6.29 6.65 7.11 7.12 7.11 5 years 38.71 33.16 33.62 31.66 33.74 33.74 36.95 32.50 37.11 40.52 40.60 40.51 Annual average 6.76 5.89 5.97 5.66 5.99 5.99 6.49 5.79 6.52 7.04 7.05 7.04 3 years 20.72 15.89 18.05 15.05 18.11 18.11 19.77 15.88 19.90 21.69 21.76 21.68 Annual average 6.48 5.04 5.69 4.78 5.70 5.70 6.20 5.04 6.24 6.76 6.78 6.76 1 year 5.72 1.49 4.96 –0.04 4.96 3.96 5.50 2.07 5.56 5.99 6.05 5.98 6 months 1.98 –2.10 1.62 –3.38 1.70 0.70 1.87 –1.44 1.95 2.12 2.16 2.10 See the discussion following the Fund performance table on page 11 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Total annual operating expenses for the fiscal year ended 10/31/12 1.10% 1.85% 1.85% 1.35% 1.35% 0.83%* 0.76%* 0.85% Annualized expense ratio for the six-month period ended 4/30/13 1.11% 1.86% 1.86% 1.36% 1.36% 0.83% 0.76% 0.86% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Other expenses for class R5 and class R6 shares have been annualized. Global Income Trust 13 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from November 1, 2012, to April 30, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $5.57 $9.31 $9.32 $6.82 $6.82 $4.17 $3.82 $4.32 Ending value (after expenses) $1,023.70 $1,019.20 $1,020.00 $1,021.90 $1,022.60 $1,025.10 $1,025.50 $1,024.10 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended April 30, 2013, use the following calculation method. To find the value of your investment on November 1, 2012, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $5.56 $9.30 $9.30 $6.80 $6.80 $4.16 $3.81 $4.31 Ending value (after expenses) $1,019.29 $1,015.57 $1,015.57 $1,018.05 $1,018.05 $1,020.68 $1,021.03 $1,020.53 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Global Income Trust Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class R5 shares and class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Global Income Trust 15 Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays Global Aggregate Bond Index is an unmanaged index of global investment-grade fixed-income securities. Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2012, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2013, Putnam employees had approximately $381,000,000 and the Trustees had approximately $91,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Global Income Trust Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Global Income Trust 17 The fund’s portfolio 4/30/13 (Unaudited) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (41.9%)* Principal amount/units Value Argentina (Republic of) sr. unsec. bonds 8.28s, 2033 (Argentina) $232,475 $134,254 Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) 25,000 20,375 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 3,314,000 2,888,151 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 (Argentina) 1,545,273 892,395 Belgium (Government of) sr. unsec. unsub. bonds 4 1/4s, 2022 (Belgium) 4,210,000 6,743,773 Brazil (Federal Republic of) sr. notes 5 7/8s, 2019 (Brazil) 100,000 122,300 Brazil (Federal Republic of) unsec. notes 10s, 2021 (Brazil) units 790 419,978 Canada (Government of) bonds 5s, 2037 (Canada) CAD 200,000 293,636 Croatia (Republic of) 144A sr. unsec. notes 6 1/4s, 2017 (Croatia) $200,000 220,080 Export-Import Bank of Korea 144A sr. unsec. unsub. notes 5.1s, 2013 (India) INR 20,600,000 377,484 France (Government of) unsec. bonds 3 1/4s, 2021 (France) EUR 5,340,000 8,046,393 Germany (Federal Republic of) unsec. bonds 1 3/4s, 2022 (Germany) EUR 30,000,000 41,717,040 Germany (Federal Republic of) unsec. bonds 1 1/2s, 2022 (Germany) $3,000,000 4,072,775 Germany (Federal Republic of) unsec. bonds 1/2s, 2017 (Germany) 6,200,000 8,248,785 Ghana (Republic of) 144A unsec. notes 8 1/2s, 2017 (Ghana) 210,000 241,021 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2042 (Greece) †† EUR 105,000 58,805 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2041 (Greece) †† EUR 75,000 41,728 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2040 (Greece) †† EUR 105,000 58,393 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2039 (Greece) †† EUR 165,000 92,479 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2038 (Greece) †† EUR 575,000 318,952 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2037 (Greece) †† EUR 135,000 74,900 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2036 (Greece) †† EUR 265,000 146,894 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2035 (Greece) †† EUR 365,000 203,504 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2034 (Greece) †† EUR 225,000 127,379 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2033 (Greece) †† EUR 105,000 58,650 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2032 (Greece) †† EUR 235,000 131,351 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2031 (Greece) †† EUR 45,000 25,176 18 Global Income Trust FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (41.9%)* cont. Principal amount Value Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2030 (Greece) †† EUR 665,000 $379,787 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2029 (Greece) †† EUR 75,000 43,815 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2028 (Greece) †† EUR 365,000 215,064 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2027 (Greece) †† EUR 75,000 45,563 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2026 (Greece) †† EUR 315,000 191,556 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2025 (Greece) †† EUR 1,055,000 662,138 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2024 (Greece) †† EUR 95,000 62,335 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2023 (Greece) †† EUR 445,000 306,489 Ireland (Government of) unsec. bonds 5s, 2020 (Ireland) $700,000 1,029,078 Ireland (Republic of) unsec. bonds 5 1/2s, 2017 (Ireland) EUR 921,000 1,372,312 Italy (Republic of) unsec. bonds 6 1/2s, 2027 (Italy) EUR 1,690,000 2,740,817 Italy (Republic of) unsec. bonds 5 1/2s, 2022 (Italy) $1,890,000 2,821,746 Italy (Republic of) unsec. bonds 4s, 2017 (Italy) EUR 2,240,000 3,111,273 Japan (Government of) 10 yr sr. unsec. unsub. bonds 1s, 2021 (Japan) JPY 1,377,000,000 14,709,470 Japan (Government of) 30 yr bonds Ser. 23, 2 1/2s, 2036 (Japan) JPY 106,000,000 1,282,569 Korea Development Bank sr. unsec. unsub. notes 4s, 2016 (South Korea) $250,000 269,661 Ontario (Province of) bonds 4s, 2021 (Canada) CAD 1,690,000 1,882,376 Ontario (Province of) debs. 5s, 2014 (Canada) CAD 1,100,000 1,127,712 Portugal (Republic of) sr. unsec. unsub. bonds 4.35s, 2017 (Portugal) EUR 271,000 355,091 Russia (Federation of) 144A sr. notes 5 5/8s, 2042 (Russia) $600,000 711,714 Russia (Federation of) 144A unsec. notes 3 1/4s, 2017 (Russia) 200,000 211,562 South Africa (Republic of) sr. unsec. unsub. notes 4.665s, 2024 (South Africa) 1,600,000 1,788,000 Spain (Kingdom of) sr. unsec. bonds 5 1/2s, 2017 (Spain) EUR 4,331,000 6,321,881 Spain (Kingdom of) sr. unsec. bonds 4s, 2015 (Spain) $2,100,000 2,887,725 Spain (Kingdom of) unsec. bonds 5 1/2s, 2021 (Spain) EUR 1,530,000 2,255,618 Sweden (Government of) bonds Ser. 1054, 3 1/2s, 2022 (Sweden) SEK 1,500,000 270,387 Sweden (Government of) debs. Ser. 1041, 6 3/4s, 2014 (Sweden) SEK 3,585,000 585,533 Switzerland (Government of) bonds 2s, 2021 (Switzerland) CHF 600,000 725,937 Ukraine (Government of) 144A sr. unsec. notes 9 1/4s, 2017 (Ukraine) $375,000 400,279 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 (Ukraine) 700,000 702,030 United Kingdom Treasury unsec. bonds 1 3/4s, 2022 (United Kingdom) 2,380,000 3,719,524 United Kingdom Treasury bonds 4 1/2s, 2034 (United Kingdom) GBP 1,310,000 2,608,666 Global Income Trust 19 FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (41.9%)* cont. Principal amount Value United Kingdom Treasury bonds 4s, 2022 (United Kingdom) GBP 2,740,000 $5,127,929 United Kingdom Treasury bonds 3 3/4s, 2019 (United Kingdom) GBP 5,530,000 10,041,653 United Mexican States unsec. bonds Ser. M20, 10s, 2024 (Mexico) MXN 16,065,000 1,964,017 United Mexican States unsec. bonds Ser. M, 8s, 2023 (Mexico) MXN 17,135,000 1,818,309 United Mexican States unsec. bonds Ser. M, 6 1/2s, 2022 (Mexico) MXN 34,808,000 3,295,584 Total foreign government and agency bonds and notes (cost $149,201,849) CORPORATE BONDS AND NOTES (25.4%)* Principal amount Value Basic materials (1.9%) Airgas, Inc. sr. unsec. unsub. notes 3 1/4s, 2015 $105,000 $110,714 Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 165,000 212,649 Ashland, Inc. 144A company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 151,000 157,795 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 160,000 179,200 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 15,000 18,754 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 175,000 179,344 Eastman Chemical Co. sr. unsec. notes 4.8s, 2042 390,000 423,928 Eastman Chemical Co. sr. unsec. notes 3.6s, 2022 280,000 297,193 Eastman Chemical Co. sr. unsec. unsub. notes 2.4s, 2017 90,000 93,272 FMC Corp. sr. unsec. unsub. notes 5.2s, 2019 150,000 174,077 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 120,000 169,302 Georgia-Pacific, LLC 144A company guaranty sr. notes 5.4s, 2020 305,000 364,532 International Paper Co. sr. unsec. notes 8.7s, 2038 120,000 180,738 International Paper Co. sr. unsec. notes 7.95s, 2018 155,000 199,829 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 230,000 279,060 Methanex Corp. sr. unsec. unsub. notes 3 1/4s, 2019 (Canada) 311,000 318,547 Mosaic Co. (The) sr. unsec. notes 3 3/4s, 2021 160,000 171,526 Packaging Corp. of America sr. unsec. unsub. notes 3.9s, 2022 120,000 125,731 PPG Industries, Inc. sr. unsec. unsub. debs. 7.4s, 2019 260,000 322,060 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 5.2s, 2040 (Australia) 400,000 462,567 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.9s, 2022 195,000 216,741 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 105,000 114,919 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 155,000 218,670 Temple-Inland, Inc. sr. unsec. unsub. notes 6 5/8s, 2018 180,000 217,179 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 140,000 174,996 Westvaco Corp. company guaranty sr. unsec. unsub. notes 7.95s, 2031 955,000 1,199,047 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. notes 6s, 2041 (Canada) 360,000 388,611 20 Global Income Trust CORPORATE BONDS AND NOTES (25.4%)* cont. Principal amount Value Capital goods (0.4%) B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 $285,000 $302,813 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 370,000 399,600 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 253,000 339,882 Staples, Inc. sr. unsec. unsub. notes 2 3/4s, 2018 250,000 256,965 United Technologies Corp. sr. unsec. unsub. notes 4 1/2s, 2042 50,000 55,263 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 30,000 31,918 Communication services (2.1%) America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6 1/8s, 2040 (Mexico) 100,000 124,983 America Movil SAB de CV company guaranty unsec. unsub. notes 2 3/8s, 2016 (Mexico) 200,000 207,757 American Tower Corp. sr. unsec. notes 7s, 2017 R 130,000 154,623 AT&T, Inc. sr. unsec. bonds 6.55s, 2039 275,000 352,893 AT&T, Inc. 144A sr. unsec. unsub. notes 4.35s, 2045 286,000 279,118 CenturyLink, Inc. sr. unsec. debs. notes Ser. G, 6 7/8s, 2028 310,000 319,152 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 75,000 100,211 Corning, Inc. sr. unsec. unsub. notes 5 3/4s, 2040 120,000 145,536 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 190,000 219,285 France Telecom sr. unsec. unsub. notes 5 3/8s, 2019 (France) 555,000 651,804 France Telecom sr. unsec. unsub. notes 4 1/8s, 2021 (France) 128,000 140,015 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 115,000 154,050 NBCUniversal Media, LLC sr. unsec. unsub. notes 6.4s, 2040 125,000 167,863 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 518,000 609,228 Rogers Communications, Inc. company guaranty notes 6.8s, 2018 (Canada) 80,000 100,795 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) 215,000 226,970 SBA Tower Trust 144A company guaranty sr. notes 5.101s, 2017 350,000 395,832 SES 144A company guaranty sr. unsec. notes 5.3s, 2043 (France) 270,000 292,128 TCI Communications, Inc. company guaranty sr. unsec. unsub. debs. 7 7/8s, 2026 580,000 826,660 Telecom Italia Capital SA company guaranty sr. unsec. unsub. notes 6.175s, 2014 (Italy) 235,000 246,796 Telefonica Emisiones SAU company guaranty sr. unsec. notes 5.462s, 2021 (Spain) 185,000 203,906 Telefonica Emisiones SAU company guaranty sr. unsec. notes 4.57s, 2023 (Spain) 420,000 431,013 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 6.221s, 2017 (Spain) 155,000 176,837 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 105,000 135,706 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2041 525,000 566,852 Global Income Trust 21 CORPORATE BONDS AND NOTES (25.4%)* cont. Principal amount Value Communication services cont. Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 $105,000 $141,688 Verizon Global Funding Corp. sr. unsec. unsub. notes 7 3/4s, 2030 110,000 153,068 Consumer cyclicals (1.6%) ADT Corp. (The) sr. unsec. unsub. notes 4 7/8s, 2042 240,000 236,053 ADT Corp. (The) sr. unsec. unsub. notes 3 1/2s, 2022 335,000 336,693 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 85,000 98,281 CBS Corp. company guaranty sr. unsec. debs. notes 7 7/8s, 2030 170,000 234,960 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 160,000 176,800 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 49,000 57,247 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 185,000 221,673 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 235,000 263,296 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 15,000 19,907 Ford Motor Credit Co., LLC sr. unsec. notes 5s, 2018 260,000 289,935 Ford Motor Credit Co., LLC sr. unsec. notes 4.207s, 2016 640,000 683,527 Grupo Televisa, S.A.B sr. unsec. notes 6s, 2018 (Mexico) 175,000 205,717 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 R 61,000 71,179 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 R 29,000 32,335 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 145,000 167,294 L Brands, Inc. sr. notes 5 5/8s, 2022 220,000 238,150 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 6.65s, 2024 105,000 133,462 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 30,000 32,384 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 50,000 53,862 Marriott International, Inc. sr. unsec. unsub notes 3s, 2019 180,000 190,233 News America, Inc. company guaranty sr. unsec. unsub. notes 6.2s, 2034 475,000 585,692 News America, Inc. company guaranty sr. unsec. unsub. notes 3s, 2022 71,000 72,015 Owens Corning company guaranty sr. unsec. notes 9s, 2019 15,000 19,163 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 165,000 229,348 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 215,000 305,983 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 50,000 57,565 TJX Cos., Inc. sr. unsec. notes 2 1/2s, 2023 255,000 254,433 Toyota Motor Credit Corp. sr. unsec. unsub. notes 3.3s, 2022 545,000 583,919 Consumer staples (1.3%) Altria Group, Inc. company guaranty sr. unsec. notes 10.2s, 2039 63,000 107,261 Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 61,000 85,515 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 44,000 61,390 22 Global Income Trust CORPORATE BONDS AND NOTES (25.4%)* cont. Principal amount Value Consumer staples cont. Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 $385,000 $382,657 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 154,000 254,349 Bacardi, Ltd. 144A unsec. notes 4 1/2s, 2021 (Bermuda) 230,000 257,328 Campbell Soup Co. sr. unsec. unsub. notes 8 7/8s, 2021 50,000 70,113 Corrections Corp. of America company guaranty sr. notes 7 3/4s, 2017 R 62,000 64,635 Corrections Corp. of America 144A sr. unsec. notes 4 1/8s, 2020 R 75,000 77,438 Costco Wholesale Corp. sr. unsec. unsub. notes 1.7s, 2019 255,000 257,032 CVS Pass-Through Trust 144A company guaranty sr. notes 7.507s, 2032 327,039 433,672 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 380,000 457,481 Delhaize Group company guaranty sr. unsec. notes 5.7s, 2040 (Belgium) 50,000 52,484 Delhaize Group company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 195,000 212,063 Diageo Investment Corp. company guaranty sr. unsec. unsub. notes 4 1/4s, 2042 355,000 378,266 Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 589,000 790,132 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. notes 4.95s, 2042 205,000 236,053 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.6s, 2016 195,000 222,933 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 200,000 217,484 Energy (1.9%) Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 110,000 118,800 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 455,000 625,459 BG Energy Capital PLC 144A company guaranty sr. unsec. notes 4s, 2021 (United Kingdom) 200,000 224,097 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4.742s, 2021 (United Kingdom) 265,000 311,154 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 140,000 162,270 Cenovus Energy, Inc. sr. unsec. unsub. notes 4.45s, 2042 (Canada) 115,000 116,551 Continental Resources, Inc. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 120,000 127,950 Ente Nazionale Idrocarburi (ENI) SpA 144A sr. unsec. notes 4.15s, 2020 (Italy) 605,000 637,533 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Russia) 300,000 325,101 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 185,000 248,900 Lukoil International Finance B.V. 144A company guaranty sr. unsec. notes 4.563s, 2023 (Russia) 310,000 313,887 Global Income Trust 23 CORPORATE BONDS AND NOTES (25.4%)* cont. Principal amount Value Energy cont. Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 $45,000 $58,203 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 160,000 182,402 Petrobras International Finance Co. company guaranty sr. unsec. notes 7 7/8s, 2019 (Brazil) 55,000 68,147 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 225,000 248,460 Petrobras International Finance Co. company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 185,000 194,289 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 295,000 326,491 Petroleos de Venezuela SA company guaranty sr. unsec. notes 8s, 2013 (Venezuela) 485,000 487,910 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 370,000 315,577 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 100,000 96,750 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 425,000 635,435 Spectra Energy Capital, LLC company guaranty sr. unsec. notes 5.65s, 2020 20,000 23,827 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 75,000 90,766 Spectra Energy Partners LP sr. unsec. notes 4.6s, 2021 140,000 152,185 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 165,000 200,528 Weatherford Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 365,000 546,074 Weatherford Bermuda company guaranty sr. unsec. notes 9 5/8s, 2019 36,000 47,602 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.8s, 2037 10,000 11,677 Financials (9.6%) ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 1,190,000 1,307,441 Aflac, Inc. sr. unsec. notes 6.9s, 2039 215,000 292,424 Aflac, Inc. sr. unsec. notes 6.45s, 2040 185,000 243,036 American Express Co. sr. unsec. notes 2.65s, 2022 379,000 379,794 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 249,000 336,773 Aon PLC 144A company guaranty sr. unsec. bonds 4 1/4s, 2042 545,000 547,555 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 550,000 677,845 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 270,000 307,753 AXA SA 144A jr. unsec. sub. FRN notes 6.463s, perpetual maturity (France) 485,000 488,638 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) 435,000 475,759 Bank of America Corp. sr. unsec. unsub. notes 6 1/2s, 2016 725,000 836,222 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 370,000 506,197 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 725,000 820,791 24 Global Income Trust CORPORATE BONDS AND NOTES (25.4%)* cont. Principal amount Value Financials cont. Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 $230,000 $286,417 BNP Paribas SA 144A jr. unsec. sub. FRN notes 7.195s, 2049 (France) 300,000 319,875 BNP Paribas SA 144A jr. unsec. sub. FRN notes 5.186s, perpetual maturity (France) 593,000 582,623 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 R 585,000 671,348 Citigroup, Inc. sr. unsec. notes 8 1/2s, 2019 5,000 6,726 CNA Financial Corp. sr. unsec. unsub. notes 5 3/4s, 2021 80,000 95,669 CNA Financial Corp. unsec. notes 6 1/2s, 2016 260,000 299,159 Commonwealth Bank of Australia 144A sr. unsec. notes 5s, 2019 (Australia) 105,000 123,861 Commonwealth Bank of Australia 144A sr. unsec. notes 3 3/4s, 2014 (Australia) 120,000 125,433 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 R 370,000 480,060 Duke Realty LP sr. unsec. notes 6 1/4s, 2013 R 22,000 22,043 Erac USA Finance, Co. 144A sr. notes 4 1/2s, 2021 445,000 496,225 GE Capital Trust IV 144A unsec. sub. FRB bonds 4 5/8s, 2066 EUR 90,000 118,892 General Electric Capital Corp. sr. unsec. FRN notes Ser. MTN, 0.492s, 2016 $145,000 143,684 General Electric Capital Corp. sr. unsec. notes 6.15s, 2037 720,000 894,007 Genworth Financial, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 225,000 282,187 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 195,000 245,360 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 11,000 12,572 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB bonds 8 1/8s, 2038 220,000 261,525 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 800,000 892,786 Health Care REIT, Inc. sr. unsec. unsub. notes 3 3/4s, 2023 R 165,000 171,819 HSBC Bank USA, N.A. unsec. sub. notes 7s, 2039 250,000 340,725 HSBC Finance Capital Trust IX FRN notes 5.911s, 2035 200,000 203,000 HSBC Holdings PLC sr. unsec. notes 4 7/8s, 2022 (United Kingdom) 685,000 798,324 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 100,000 104,125 ING Bank NV 144A unsec. notes 3 3/4s, 2017 (Netherlands) 850,000 914,107 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 220,000 246,400 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 390,000 409,500 JPMorgan Chase Capital XXIII company guaranty jr. unsec. sub. FRN notes 1.29s, 2047 964,000 757,752 Kerry Group Financial Services 144A company guaranty sr. unsec. notes 3.2s, 2023 (Ireland) 377,000 377,154 LBG Capital No. 1 PLC 144A jr. unsec. sub. FRN notes 8s, perpetual maturity (United Kingdom) 535,000 569,149 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. FRN notes 7s, 2037 265,000 273,613 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 650,000 763,750 Lloyds TSB Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 1,040,000 1,188,330 Global Income Trust 25 CORPORATE BONDS AND NOTES (25.4%)* cont. Principal amount Value Financials cont. Macquarie Bank Ltd. 144A unsec. sub. notes 6 5/8s, 2021 (Australia) $540,000 $616,486 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 435,000 706,137 MetLife Capital Trust IV 144A jr. sub. debs. 7 7/8s, 2037 220,000 276,100 MetLife, Inc. jr. unsec. sub. notes 6.4s, 2036 125,000 139,563 Metropolitan Life Global Funding I 144A notes 3.65s, 2018 425,000 468,654 Morgan Stanley sr. unsec. notes Ser. MTN, 5 3/4s, 2016 100,000 112,977 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 R 205,000 223,450 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 35,000 37,292 Nationwide Mutual Insurance Co. 144A notes 9 3/8s, 2039 40,000 60,629 Nordea Bank AB 144A sub. notes 4 7/8s, 2021 (Sweden) 815,000 898,122 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 30,000 31,501 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s, 2022 90,000 101,304 Progressive Corp. (The) jr. unsec. sub. FRN notes 6.7s, 2037 445,000 495,063 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5 5/8s, 2043 90,000 94,725 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5.2s, 2044 268,000 272,020 Prudential Financial, Inc. sr. unsec. notes 6 5/8s, 2040 85,000 112,938 Rabobank Nederland 144A jr. unsec. sub. FRN notes 11s, perpetual maturity (Netherlands) 865,000 1,161,263 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 R 120,000 122,969 Royal Bank of Scotland PLC (The) sr. sub. FRN notes 9 1/2s, 2022 (United Kingdom) 820,000 971,536 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 600,000 629,949 Sberbank of Russia Via SB Capital SA 144A sr. notes 6 1/8s, 2022 (Russia) 275,000 310,289 Sberbank of Russia Via SB Capital SA 144A sr. notes 4.95s, 2017 (Russia) 450,000 483,975 Shinhan Bank 144A sr. unsec. notes 4 3/8s, 2015 (South Korea) 650,000 694,678 SL Green Realty Corp./SL Green Operating Partnership/ Reckson Operating Partnership sr. unsec. notes 5s, 2018 R 270,000 296,431 Standard Chartered PLC 144A jr. sub. FRB bonds 7.014s, 2049 (United Kingdom) 100,000 109,450 Standard Chartered PLC 144A unsec. sub. notes 3.95s, 2023 (United Kingdom) 330,000 337,145 State Street Capital Trust IV company guaranty jr. unsec. sub. FRB bonds 1.28s, 2037 550,000 462,465 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 R 85,000 104,717 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 5.6s, 2019 135,000 162,067 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 210,000 290,540 Vnesheconombank Via VEB Finance PLC 144A bank guaranty, sr. unsec. unsub. bonds 6.8s, 2025 (Russia) 500,000 601,250 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 R 175,000 184,238 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 100,000 108,750 26 Global Income Trust CORPORATE BONDS AND NOTES (25.4%)* cont. Principal amount Value Financials cont. VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) $699,000 $783,929 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 100,000 108,750 Wachovia Bank NA sr. unsec. sub. notes 6.6s, 2038 930,000 1,263,578 Willis Group Holdings, Ltd. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 405,000 461,644 ZFS Finance USA Trust V 144A FRB bonds 6 1/2s, 2037 300,000 321,750 Health care (0.5%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 200,000 272,377 CIGNA Corp. sr. unsec. unsub. notes 5 3/8s, 2042 295,000 347,561 Coventry Health Care, Inc. sr. unsec. notes 5.45s, 2021 250,000 298,092 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 120,000 134,100 Fresenius Medical Care US Finance, Inc. 144A company guaranty sr. notes 5 3/4s, 2021 135,000 153,563 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 175,000 217,063 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 28,000 30,835 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 120,000 129,019 Watson Pharmaceuticals, Inc. sr. unsec. notes 4 5/8s, 2042 80,000 78,897 Watson Pharmaceuticals, Inc. sr. unsec. notes 3 1/4s, 2022 65,000 64,711 Watson Pharmaceuticals, Inc. sr. unsec. notes 1 7/8s, 2017 15,000 14,964 Zoetis Inc. 144A sr. unsec. notes 3 1/4s, 2023 70,000 72,094 Zoetis Inc. 144A sr. unsec. notes 1 7/8s, 2018 70,000 70,963 Supra-Nation (2.7%) Asian Development Bank sr. unsec. unsub. notes Ser. MTN, 5 1/2s, 2016 (Supra-Nation) AUD 2,150,000 2,370,998 Eurasian Development Bank 144A sr. unsec. notes 7 3/8s, 2014 (Kazakhstan) $100,000 107,536 European Investment Bank sr. unsec. unsub. bonds 5 5/8s, 2032 (Luxembourg) GBP 1,900,000 3,996,797 European Investment Bank sr. unsec. unsub. notes 4 1/8s, 2024 (Luxembourg) $450,000 729,685 KfW govt. guaranty sr. unsec. unsub. bonds Ser. 8, 3 7/8s, 2013 (Germany) EUR 1,055,000 1,397,789 Landwirtschaftliche Rentenbank govt. guaranty unsec. unsub. bonds 3 1/4s, 2014 (Germany) EUR 1,055,000 1,425,271 Technology (0.2%) Apple, Inc. sr. unsec. unsub. notes 3.85s, 2043 $480,000 477,206 Brocade Communications Systems, Inc. company guaranty sr. notes 6 7/8s, 2020 145,000 159,500 Softbank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 225,000 232,445 Transportation (0.4%) Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 295,000 349,117 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 10,000 12,299 Global Income Trust 27 CORPORATE BONDS AND NOTES (25.4%)* cont. Principal amount Value Transportation cont. Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 $72,327 $78,837 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 108,800 117,776 CSX Corp. sr. unsec. unsub. notes 4 3/4s, 2042 60,000 64,853 Delta Air Lines, Inc. pass-through certificates 6.2s, 2018 112,638 128,970 Delta Air Lines, Inc. sr. notes Ser. A, 7 3/4s, 2019 130,381 152,546 Kansas City Southern de Mexico SA de CV 144A sr. unsec. notes 2.35s, 2020 (Mexico) 39,000 39,054 Kansas City Southern Railway 144A sr. unsec. notes 4.3s, 2043 76,000 76,175 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 140,000 180,116 Ryder System, Inc. sr. unsec. unsub. notes 2 1/2s, 2018 45,000 46,297 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 177,406 209,783 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 36,878 40,381 Utilities and power (2.8%) Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 65,000 71,702 Beaver Valley Funding Corp. sr. bonds 9s, 2017 100,000 101,284 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 541,124 601,621 CMS Energy Corp. sr. unsec. notes 8 3/4s, 2019 405,000 548,331 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 65,000 69,508 Duke Energy Carolinas, LLC sr. mtge. notes 4 1/4s, 2041 165,000 175,730 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 335,000 357,780 El Paso Natural Gas Co. sr. unsec. unsub. bonds 8 3/8s, 2032 105,000 153,278 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 95,000 116,850 Electricite de France SA 144A sr. unsec. notes 6.95s, 2039 (France) 465,000 613,277 Electricite de France SA 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) 1,114,000 1,115,393 Enel Finance International SA 144A company guaranty sr. unsec. notes 5 1/8s, 2019 (Netherlands) 175,000 190,379 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 515,000 619,361 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 210,000 240,166 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 125,000 133,443 Fortum OYJ sr. unsec. notes Ser. 14, Class EMTN, 4 1/2s, 2016 (Finland) EUR 255,000 372,998 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 (Spain) $155,000 169,400 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 125,000 146,073 Korea Gas Corp. 144A sr. unsec. unsub. notes 6 1/4s, 2042 (South Korea) 370,000 480,808 Majapahit Holding BV 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Indonesia) 195,000 242,346 Narragansett Electric Co. (The) 144A sr. unsec. notes 4.17s, 2042 435,000 443,790 28 Global Income Trust CORPORATE BONDS AND NOTES (25.4%)* cont. Principal amount Value Utilities and power cont. PPL WEM Holdings PLC 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) $640,000 $739,702 Puget Sound Energy, Inc. jr. sub. FRN notes Ser. A, 6.974s, 2067 240,000 258,000 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 20,000 24,076 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 530,000 723,142 Trans-Canada Pipelines, Ltd. jr. unsec. sub. FRN notes 6.35s, 2067 (Canada) 340,000 362,984 West Penn Power Co. 144A 1st mtge. 5.95s, 2017 170,000 201,841 Westar Energy, Inc. 1st mtge. bonds 8 5/8s, 2018 145,000 196,574 Westar Energy, Inc. sr. mtge. notes 4 1/8s, 2042 35,000 37,286 Wisconsin Energy Corp. jr. unsec. sub. FRN notes 6 1/4s, 2067 830,000 904,700 Total corporate bonds and notes (cost $84,102,591) MORTGAGE-BACKED SECURITIES (22.1%)* Principal amount Value Agency collateralized mortgage obligations (5.4%) Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.805s, 2032 $93,056 $148,990 IFB Ser. 3408, Class EK, 24.994s, 2037 36,572 57,055 IFB Ser. 3072, Class SM, 23.068s, 2035 104,905 162,453 IFB Ser. 3072, Class SB, 22.921s, 2035 94,201 145,325 IFB Ser. 3249, Class PS, 21.619s, 2036 80,849 120,855 IFB Ser. 3065, Class DC, 19.264s, 2035 99,955 156,250 IFB Ser. 2990, Class LB, 16.438s, 2034 97,780 136,717 IFB Ser. 4098, Class MS, IO, 6.501s, 2041 3,562,603 722,496 IFB Ser. 3856, Class PS, IO, 6.401s, 2040 4,343,991 548,575 IFB Ser. 3934, Class SA, IO, 6.201s, 2041 971,507 163,514 IFB Ser. 4112, Class SC, IO, 5.951s, 2042 5,718,050 800,527 IFB Ser. 4105, Class LS, IO, 5.951s, 2041 1,400,367 270,957 Ser. 3632, Class CI, IO, 5s, 2038 109,798 4,976 Ser. 3626, Class DI, IO, 5s, 2037 53,279 1,492 IFB Ser. 3852, Class SG, 4.831s, 2041 942,803 979,440 Ser. 304, Class C27, IO, 4 1/2s, 2042 3,688,011 543,982 Ser. 3747, Class HI, IO, 4 1/2s, 2037 304,539 21,212 Ser. 3707, Class PI, IO, 4 1/2s, 2025 829,567 54,552 Ser. 304, Class C53, IO, 4s, 2032 6,054,053 876,990 Ser. 4165, Class TI, IO, 3s, 2042 8,714,271 1,124,141 Ser. 3300, PO, zero%, 2037 15,361 14,363 FRB Ser. 3326, Class WF, zero%, 2035 7,269 7,124 Federal National Mortgage Association IFB Ser. 06-8, Class HP, 23.833s, 2036 82,087 138,551 IFB Ser. 07-53, Class SP, 23.466s, 2037 91,178 140,913 IFB Ser. 05-75, Class GS, 19.649s, 2035 93,834 133,834 IFB Ser. 12-96, Class PS, IO, 6 1/2s, 2041 3,128,015 521,346 IFB Ser. 12-66, Class HS, IO, 6 1/2s, 2041 2,534,643 492,582 IFB Ser. 12-3, Class CS, IO, 6.35s, 2040 3,125,702 495,330 Global Income Trust 29 MORTGAGE-BACKED SECURITIES (22.1%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal National Mortgage Association IFB Ser. 11-87, Class HS, IO, 6.3s, 2041 $1,423,051 $214,966 IFB Ser. 12-30, Class HS, IO, 6 1/4s, 2042 7,770,079 1,331,170 IFB Ser. 10-46, Class SB, IO, 6 1/4s, 2040 1,435,523 195,375 IFB Ser. 404, Class S13, IO, 6.2s, 2040 2,612,866 370,083 IFB Ser. 12-132, Class SB, IO, 6s, 2042 5,228,716 794,608 IFB Ser. 12-113, Class CS, IO, 5.95s, 2041 1,694,595 308,992 Ser. 12-75, Class AI, IO, 4 1/2s, 2027 1,498,498 137,997 Ser. 12-118, Class IO, IO, 4s, 2042 2,413,993 339,456 Ser. 409, Class C16, IO, 4s, 2040 1,577,437 167,306 Ser. 13-35, Class IP, IO, 3s, 2042 F 6,318,750 790,516 Ser. 13-23, Class PI, IO, 3s, 2041 8,609,737 974,622 Ser. 03-W10, Class 1, IO, 1.3s, 2043 730,760 29,031 Ser. 07-64, Class LO, PO, zero%, 2037 24,550 22,618 Government National Mortgage Association IFB Ser. 10-171, Class SB, IO, 6 1/4s, 2040 4,424,240 723,983 IFB Ser. 10-26, Class QS, IO, 6.051s, 2040 4,878,091 817,075 IFB Ser. 10-120, Class SB, IO, 6.001s, 2035 164,721 13,339 IFB Ser. 10-20, Class SC, IO, 5.951s, 2040 3,222,280 537,541 IFB Ser. 10-158, Class SA, IO, 5.851s, 2040 1,396,976 241,411 IFB Ser. 10-151, Class SA, 5.851s, 2040 1,388,355 242,865 IFB Ser. 10-14, Class SH, IO, 5.8s, 2040 2,975,825 456,968 Ser. 13-24, Class IC, IO, 4 1/2s, 2043 2,035,173 331,428 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 100,889 15,204 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 7,686,632 1,192,758 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 2,547,610 200,624 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 5.98s, 2045 1,518,181 290,352 Commercial mortgage-backed securities (10.7%) Banc of America Commercial Mortgage Trust Ser. 05-4, Class B, 5.118s, 2045 423,000 415,994 Banc of America Commercial Mortgage, Inc. Ser. 07-2, Class A2, 5.634s, 2049 135,226 135,767 Ser. 06-5, Class A2, 5.317s, 2047 1,186,072 1,186,962 Banc of America Commercial Mortgage, Inc. 144A Ser. 03-1, Class J, 4.9s, 2036 1,216,000 1,216,486 Ser. 04-4, Class XC, IO, 1.034s, 2042 1,331,127 12,622 Ser. 07-5, Class XW, IO, 0.531s, 2051 7,570,274 87,845 Ser. 06-5, Class XC, IO, 0.336s, 2047 1,992,509 28,752 Bayview Commercial Asset Trust 144A Ser. 06-CD1A, IO, 2.93s, 2023 CAD 3,254,519 5,815 Ser. 07-CD1A, IO, 2.14s, 2021 CAD 4,969,131 92,236 Bear Stearns Commercial Mortgage Securities, Inc. 144A FRB Ser. 06-PW11, Class B, 5.618s, 2039 $571,000 557,582 Ser. 06-PW14, Class X1, IO, 0.272s, 2038 5,835,415 102,120 Citigroup Commercial Mortgage Trust 144A FRB Ser. 12-GC8, Class D, 5.041s, 2045 1,612,000 1,735,479 Ser. 06-C5, Class XC, IO, 0.176s, 2049 30,131,937 441,734 30 Global Income Trust MORTGAGE-BACKED SECURITIES (22.1%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XC, IO, 0.219s, 2049 $6,419,039 $48,721 Ser. 07-CD5, Class XS, IO, 0.059s, 2044 F 4,595,182 20,137 Commercial Mortgage Trust FRB Ser. 05-LP5, Class D, 5.262s, 2043 802,000 846,935 Ser. 07-C9, Class AJ, 5.65s, 2049 1,313,000 1,431,170 Ser. 06-C8, Class AM, 5.347s, 2046 403,000 453,577 Ser. 06-C8, Class A2B, 5.248s, 2046 60,269 60,568 Commercial Mortgage Trust 144A FRB Ser. 13-CR6, Class D, 4.316s, 2046 F 565,000 505,305 FRB Ser. 07-C9, Class AJFL, 0.89s, 2049 1,464,000 1,249,670 Cornerstone Titan PLC 144A FRB Ser. 05-CT2A, Class E, 1.789s, 2014 (Ireland) GBP 28,179 38,957 FRB Ser. 05-CT1A, Class D, 1.578s, 2014 (Ireland) GBP 102,358 133,559 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.955s, 2039 $307,344 309,669 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.229s, 2049 8,999,637 35,506 Ser. 06-C4, Class AX, IO, 0.181s, 2039 8,601,716 114,102 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 210,776 231,854 Ser. 02-CP5, Class M, 5 1/4s, 2035 76,709 3,835 Ser. 03-C3, Class AX, IO, 1.613s, 2038 416,562 16 Deutsche Bank-UBS Commercial Mortgage Trust 144A FRB Ser. 11-LC2A, Class D, 5.626s, 2044 535,000 577,770 GE Capital Commercial Mortgage Corp. 144A FRB Ser. 03-C1, Class H, 6.162s, 2038 670,000 670,268 Ser. 07-C1, Class XC, IO, 0.148s, 2049 33,574,597 239,454 GE Commercial Mortgage Corporation Trust FRB Ser. 05-C1, Class B, 4.846s, 2048 569,000 594,605 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class B, 4.894s, 2042 738,000 779,402 Greenwich Capital Commercial Funding Corp. 144A FRB Ser. 03-C2, Class G, 5.567s, 2036 1,638,000 1,675,515 GS Mortgage Securities Trust Ser. 06-GG6, Class A2, 5.506s, 2038 86,561 88,508 GS Mortgage Securities Trust 144A Ser. 98-C1, Class F, 6s, 2030 30,493 30,645 FRB Ser. GC10, Class D, 4.563s, 2046 397,000 385,050 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-CB20, Class AJ, 6.275s, 2051 1,497,000 1,576,341 FRB Ser. 07-LD12, Class A3, 6.126s, 2051 1,213,048 1,273,472 FRB Ser. 06-LDP7, Class B, 6.059s, 2045 946,000 781,352 FRB Ser. 04-CB9, Class B, 5.833s, 2041 394,000 408,814 Ser. 06-CB16, Class AJ, 5.623s, 2045 351,000 352,425 Ser. 07-LDPX, Class A3S, 5.317s, 2049 580,000 588,778 Ser. 06-LDP9, Class A2S, 5.298s, 2047 750,787 754,571 Global Income Trust 31 MORTGAGE-BACKED SECURITIES (22.1%)* cont. Principal amount Value Commercial mortgage-backed securities cont. JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 05-LDP2, Class B, 4.882s, 2042 $406,000 $421,875 FRB Ser. 13-C10, Class D, 4.3s, 2047 447,000 423,191 Ser. 06-LDP8, Class X, IO, 0.724s, 2045 2,390,386 34,897 Ser. 06-CB17, Class X, IO, 0.68s, 2043 22,741,148 392,626 Ser. 07-LDPX, Class X, IO, 0.467s, 2049 20,740,518 188,448 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 07-CB20, Class B, 6 3/8s, 2051 569,000 530,389 FRB Ser. 11-C5, Class D, 5.492s, 2046 756,000 844,679 FRB Ser. 12-CBX, Class E, 5.362s, 2045 379,000 393,414 FRB Ser. 12-C8, Class D, 4.826s, 2045 824,000 859,859 FRB Ser. 12-LC9, Class E, 4.576s, 2047 958,000 935,314 FRB Ser. 12_LC9, Class D, 4.576s, 2047 474,000 488,711 Ser. 07-CB20, Class X1, IO, 0.197s, 2051 7,663,994 72,248 LB Commercial Conduit Mortgage Trust 144A Ser. 98-C4, Class J, 5.6s, 2035 119,000 132,031 LB-UBS Commercial Mortgage Trust Ser. 06-C7, Class A2, 5.3s, 2038 509,183 535,451 Ser. 04-C6, Class E, 5.177s, 2036 431,000 447,938 Ser. 04-C8, Class D, 4.946s, 2039 468,000 491,587 Ser. 05-C1, Class D, 4.856s, 2040 518,000 548,199 Ser. 07-C2, Class XW, IO, 0.693s, 2040 1,137,486 19,847 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C7, Class XW, IO, 0.84s, 2038 1,391,380 28,771 Ser. 05-C2, Class XCL, IO, 0.501s, 2040 3,520,875 15,365 Ser. 06-C7, Class XCL, IO, 0.371s, 2038 2,550,731 46,610 Ser. 06-C6, Class XCL, IO, 0.287s, 2039 13,167,719 230,224 Ser. 07-C2, Class XCL, IO, 0.183s, 2040 7,290,364 102,816 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.044s, 2050 539,000 568,450 FRB Ser. 07-C1, Class A2, 5.94s, 2050 157,530 160,475 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 06-4, Class A2FL, 0.319s, 2049 52,917 52,785 Mezz Cap Commercial Mortgage Trust 144A Ser. 07-C5, Class X, IO, 5.768s, 2049 157,976 11,027 Morgan Stanley Capital I 144A FRB Ser. 04-RR, Class F7, 6s, 2039 295,652 283,456 Ser. 05-HQ5, Class X1, IO, 0.39s, 2042 71,706,724 315,510 Morgan Stanley Capital I Trust FRB Ser. 07-HQ12, Class A2, 5.763s, 2049 389,577 395,420 FRB Ser. 07-HQ12, Class A2FX, 5.763s, 2049 1,798,580 1,852,717 Ser. 07-IQ14, Class A2, 5.61s, 2049 171,484 176,872 Ser. 07-HQ11, Class C, 5.558s, 2044 477,000 443,610 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.466s, 2043 656,143 676,090 Morgan Stanley-Bank of America-Merrill Lynch Mortgage Trust Ser. 13-C7, Class XA, IO, 1.905s, 2046 4,427,476 502,696 32 Global Income Trust MORTGAGE-BACKED SECURITIES (22.1%)* cont. Principal amount Value Commercial mortgage-backed securities cont. UBS-Barclays Commercial Mortgage Trust 144A Ser. 12-C4, Class XA, IO, 2.046s, 2045 $3,249,983 $417,623 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C34, Class AJ, 6.166s, 2046 620,000 643,498 Ser. 06-C24, Class AJ, 5.658s, 2045 564,000 569,527 Ser. 07-C34, IO, 0.502s, 2046 2,039,824 24,682 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-C16, Class G, 5.643s, 2041 770,000 740,088 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 87,000 76,560 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C4, Class E, 5.417s, 2044 989,000 1,043,450 Residential mortgage-backed securities (non-agency) (6.0%) Adjustable Rate Mortgage Trust FRB Ser. 06-2, 2.685s, 2036 4,231,735 3,618,134 American Home Mortgage Assets Ser. 07-5, Class XP, IO, PO, zero%, 2047 F 10,909,380 1,385,491 Barclays Capital, LLC Trust Ser. 13-RR1, Class 9A4, 10.562s, 2036 550,000 565,125 Ser. 13-RR1, Class 1A2, 2.871s, 2035 1,360,000 958,800 FRB Ser. 12-RR10, Class 9A2, 2.671s, 2035 280,000 232,400 Ser. 12-RR10, Class 4A2, 2.639s, 2036 160,000 139,200 Barclays Capital, LLC Trust 144A FRB Ser. 12-RR12, Class 1A3, 13.256s, 2037 850,561 574,129 FRB Ser. 12-RR11, Class 5A3, 13.052s, 2037 308,573 197,487 FRB Ser. 13-RR2, Class 4A2, 9.391s, 2036 340,000 272,000 Ser. 12-RR11, Class 9A2, 4s, 2037 229,047 233,056 Ser. 12-RR12, Class 1A2, 4s, 2037 625,494 636,440 Ser. 12-RR11, Class 3A2, 4s, 2036 1,506,211 1,532,570 FRB Ser. 12-RR11, Class 5A2, 4s, 2037 297,048 302,247 Ser. 12-RR11, Class 11A2, 2.6s, 2036 1,848,258 1,229,092 Ser. 09-RR7, Class 1A7, IO, 1.762s, 2046 8,164,031 367,381 Ser. 09-RR7, Class 2A7, IO, 1.566s, 2047 18,828,728 858,590 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 5.075s, 2034 12,634 1,057 Bear Stearns Mortgage Funding Trust Ser. 06-AR2, Class 1X, IO, 0.7s, 2046 3,025,901 95,316 Ser. 06-AR3, Class 1X, IO, 0.4s, 2036 2,275,799 40,964 Granite Mortgages PLC FRB Ser. 03-2, Class 3C, 3.079s, 2043 (United Kingdom) GBP 121,603 163,297 FRB Ser. 03-2, Class 2C1, 2.754s, 2043 (United Kingdom) EUR 327,000 372,291 Merrill Lynch Alternative Note Asset Ser. 07-OAR5, Class X, IO, PO, 0.8s, 2047 $1,800,735 60,865 Nomura Resecuritization Trust FRB Ser. 11-4RA, Class 1A10, 2.576s, 2036 924,194 609,968 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR1, Class 2A1B, 1.246s, 2046 723,880 619,663 FRB Ser. 06-AR4, Class 1A1B, 1.116s, 2046 1,579,886 1,224,412 FRB Ser. 05-AR8, Class B1, 0.87s, 2045 2,644,247 1,163,469 Global Income Trust 33 MORTGAGE-BACKED SECURITIES (22.1%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) cont. WAMU Mortgage Pass-Through Certificates FRB Ser. 05-AR13, Class A1C3, 0.69s, 2045 $4,010,413 $3,208,317 FRB Ser. 05-AR9, Class A1C3, 0.68s, 2045 881,574 771,377 Wells Fargo Mortgage Backed Securities Trust Ser. 05-9, Class 2A9, 5 1/4s, 2035 600,000 630,000 Total mortgage-backed securities (cost $78,802,008) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (18.5%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (2.0%) Government National Mortgage Association Pass-Through Certificates 3s, TBA, May 1, 2043 $7,000,000 $7,435,859 U.S. Government Agency Mortgage Obligations (16.5%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 6s, with due dates from July 1, 2021 to September 1, 2021 25,807 28,740 5 1/2s, June 1, 2035 28,352 30,883 5 1/2s, April 1, 2020 20,024 21,771 3s, TBA, May 1, 2043 3,000,000 3,125,391 Federal National Mortgage Association Pass-Through Certificates 7s, with due dates from March 1, 2033 to April 1, 2035 139,125 161,130 6 1/2s, with due dates from September 1, 2036 to November 1, 2037 80,217 89,381 6s, July 1, 2037 3,571 3,900 6s, with due dates from May 1, 2021 to October 1, 2021 80,115 89,334 5 1/2s, with due dates from February 1, 2018 to March 1, 2021 84,465 91,668 5s, May 1, 2037 187,028 202,385 5s, with due dates from May 1, 2020 to March 1, 2021 10,383 11,233 4s, with due dates from May 1, 2019 to September 1, 2020 134,389 143,534 3s, TBA, June 1, 2043 23,000,000 23,994,571 3s, TBA, May 1, 2043 31,000,000 32,426,484 Total U.S. government and agency mortgage obligations (cost $66,888,917) MUNICIPAL BONDS AND NOTES (0.2%)* Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $100,000 $144,018 IL State G.O. Bonds 4.421s, 1/1/15 45,000 47,269 4.071s, 1/1/14 135,000 137,877 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 95,000 134,653 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 115,000 137,562 Total municipal bonds and notes (cost $490,679) SENIOR LOANS (—%)* c Principal amount Value Aramark Corp. bank term loan FRN 3.756s, 2016 $7,147 $7,200 Aramark Corp. bank term loan FRN Ser. B2, 3.829s, 2016 15,770 15,878 Aramark Corp. bank term loan FRN Ser. C, 0.053s, 2016 1,037 1,044 34 Global Income Trust SENIOR LOANS (—%)* c cont. Principal amount Value Aramark Corp. bank term loan FRN Ser. C3, 0.053s, 2016 $576 $580 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.454s, 2018 10,436 9,460 Freescale Semiconductor, Inc. bank term loan FRN Ser. B4, 5s, 2020 13,844 14,000 SunGard Data Systems, Inc. bank term loan FRN 1.953s, 2014 520 521 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.731s, 2017 25,177 18,511 Univision Communications, Inc. bank term loan FRN Ser. C1, 4 3/4s, 2020 15,110 15,256 West Corp. bank term loan FRN Ser. B8, 4 1/4s, 2018 12,959 13,157 Total senior loans (cost $97,785) SHORT-TERM INVESTMENTS (9.6%)* Principal amount/shares Value Putnam Short Term Investment Fund 0.04% L 18,288,204 $18,288,204 SSgA Prime Money Market Fund 0.04% P 1,350,000 1,350,000 Straight-A Funding, LLC commercial paper with an effective yield of 0.16%, June 12, 2013 $2,000,000 1,999,627 Straight-A Funding, LLC commercial paper with an effective yield of 0.13%, June 18, 2013 2,000,000 1,999,653 Straight-A Funding, LLC commercial paper with an effective yield of 0.13%, May 29, 2013 6,000,000 5,999,393 U.S. Treasury Bills with an effective yield of 0.18%, October 17, 2013 # ∆ 294,000 293,893 U.S. Treasury Bills with an effective yield of 0.13%, January 9, 2014 ∆ 700,000 699,545 U.S. Treasury Bills with an effective yield of 0.11%, April 3, 2014 ∆ 57,000 56,945 U.S. Treasury Bills with effective yields ranging from 0.15% to 0.17%, July 25, 2013 # ∆ 4,627,000 4,626,454 Total short-term investments (cost $35,312,135) TOTAL INVESTMENTS Total investments (cost $414,895,964) Key to holding’s currency abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc CZK Czech Koruna EUR Euro GBP British Pound INR Indian Rupee JPY Japanese Yen MXN Mexican Peso PLN Polish Zloty SEK Swedish Krona USD/$ United States Dollar Global Income Trust 35 Key to holding’s abbreviations bp Basis Points EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company OTC Over-the-counter PO Principal Only TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from November 1, 2012 through April 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $367,033,757. †† The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. L Affiliated company (Note 6). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $155,324,070 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. 36 Global Income Trust DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 54.5% Luxembourg 1.1% Germany 13.2 Netherlands 0.9 United Kingdom 6.9 Russia 0.9 Japan 3.8 Argentina 0.9 Spain 3.0 Greece 0.8 France 2.9 Ireland 0.7 Italy 2.2 Supra-Nation 0.6 Mexico 1.8 Other 3.1 Belgium 1.6 Total 100.0% Canada 1.1 ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. FORWARD CURRENCY CONTRACTS at 4/30/13 (aggregate face value $240,553,754) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Sell 7/17/13 $1,711,209 $1,712,851 $1,642 British Pound Sell 6/19/13 946,788 923,401 (23,387) Canadian Dollar Sell 7/17/13 936,357 920,221 (16,136) Chilean Peso Buy 7/17/13 1,061,323 1,054,529 6,794 Euro Sell 6/19/13 1,105,919 1,065,192 (40,727) Japanese Yen Sell 5/15/13 479,575 548,741 69,166 Peruvian New Sol Buy 7/17/13 1,316,389 1,349,527 (33,138) Swiss Franc Sell 6/19/13 442,020 439,357 (2,663) Barclays Bank PLC Australian Dollar Buy 7/17/13 3,357,059 3,362,106 (5,047) Brazilian Real Buy 7/17/13 1,552,723 1,539,812 12,911 British Pound Sell 6/19/13 2,169,679 2,088,286 (81,393) Canadian Dollar Sell 7/17/13 732,241 706,577 (25,664) Chilean Peso Buy 7/17/13 1,571,098 1,561,204 9,894 Euro Sell 6/19/13 5,098,689 5,059,059 (39,630) Indonesian Rupiah Buy 5/15/13 818,615 815,856 2,759 Japanese Yen Buy 5/15/13 2,886,051 3,007,375 (121,324) Malaysian Ringgit Buy 5/15/13 1,636,833 1,609,746 27,087 Mexican Peso Buy 7/17/13 296,372 287,858 8,514 New Taiwan Dollar Buy 5/15/13 51,489 51,113 376 Norwegian Krone Buy 6/19/13 1,340,736 1,341,700 (964) Norwegian Krone Sell 6/19/13 1,340,736 1,333,874 (6,862) Polish Zloty Sell 6/19/13 140,132 132,907 (7,225) Russian Ruble Buy 6/19/13 304,166 303,914 252 Singapore Dollar Buy 5/15/13 308,031 300,650 7,381 South Korean Won Buy 5/15/13 1,229,753 1,250,165 (20,412) Swedish Krona Buy 6/19/13 206,649 193,131 13,518 Swiss Franc Sell 6/19/13 7,317 141 (7,176) Turkish Lira Buy 6/19/13 33,359 38,415 (5,056) Global Income Trust 37 FORWARD CURRENCY CONTRACTS at 4/30/13 (aggregate face value $240,553,754) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. Australian Dollar Buy 7/17/13 $4,238,384 $4,247,787 $(9,403) Brazilian Real Buy 7/17/13 1,270,225 1,269,675 550 British Pound Sell 6/19/13 1,598,375 1,552,335 (46,040) Canadian Dollar Buy 7/17/13 927,638 920,936 6,702 Canadian Dollar Sell 7/17/13 934,277 916,652 (17,625) Danish Krone Buy 6/19/13 889,618 879,413 10,205 Euro Sell 6/19/13 22,743,993 22,452,149 (291,844) Japanese Yen Buy 5/15/13 2,837,451 2,969,977 (132,526) New Taiwan Dollar Buy 5/15/13 50,916 51,067 (151) New Taiwan Dollar Sell 5/15/13 50,916 50,450 (466) South African Rand Buy 7/17/13 275,236 275,071 165 South Korean Won Buy 5/15/13 1,425,525 1,437,310 (11,785) South Korean Won Sell 5/15/13 1,425,525 1,398,234 (27,291) Swedish Krona Buy 6/19/13 948,100 935,263 12,837 Swiss Franc Sell 6/19/13 1,387,176 1,366,503 (20,673) Thai Baht Buy 5/15/13 1,402,270 1,381,856 20,414 Turkish Lira Buy 6/19/13 241,727 244,406 (2,679) Credit Suisse International Australian Dollar Buy 7/17/13 2,752,223 2,757,320 (5,097) Brazilian Real Buy 7/17/13 932,307 923,714 8,593 British Pound Sell 6/19/13 956,260 898,578 (57,682) Canadian Dollar Buy 7/17/13 779,207 772,627 6,580 Chilean Peso Buy 7/17/13 1,084,049 1,077,785 6,264 Chinese Yuan Buy 5/15/13 959,701 948,175 11,526 Czech Koruna Buy 6/19/13 209,161 212,856 (3,695) Euro Sell 6/19/13 2,421,429 2,397,234 (24,195) Indonesian Rupiah Buy 5/15/13 275,238 275,826 (588) Japanese Yen Sell 5/15/13 7,167,175 7,495,559 328,384 Mexican Peso Sell 7/17/13 568,066 571,010 2,944 New Taiwan Dollar Buy 5/15/13 171,566 172,018 (452) New Zealand Dollar Buy 7/17/13 238,929 232,584 6,345 Norwegian Krone Sell 6/19/13 17,917 20,196 2,279 Philippine Peso Buy 5/15/13 574,947 584,539 (9,592) Polish Zloty Buy 6/19/13 76,407 74,183 2,224 Russian Ruble Buy 6/19/13 908,873 928,861 (19,988) South African Rand Buy 7/17/13 273,349 278,905 (5,556) South Korean Won Sell 5/15/13 464,582 446,990 (17,592) Swedish Krona Buy 6/19/13 1,793,068 1,838,977 (45,909) Swiss Franc Sell 6/19/13 1,367,055 1,349,649 (17,406) Turkish Lira Buy 6/19/13 44,072 48,857 (4,785) 38 Global Income Trust FORWARD CURRENCY CONTRACTS at 4/30/13 (aggregate face value $240,553,754) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Deutsche Bank AG Australian Dollar Buy 7/17/13 $884,006 $885,426 $(1,420) Brazilian Real Buy 7/17/13 270,820 274,061 (3,241) British Pound Buy 6/19/13 678,762 665,182 13,580 British Pound Sell 6/19/13 678,762 667,859 (10,903) Canadian Dollar Buy 7/17/13 937,447 926,051 11,396 Canadian Dollar Sell 7/17/13 937,447 931,402 (6,045) Euro Buy 6/19/13 612,307 591,884 20,423 Japanese Yen Sell 5/15/13 22,886 111,641 88,755 Mexican Peso Sell 7/17/13 4,010 1,816 (2,194) Norwegian Krone Sell 6/19/13 1,212,013 1,188,470 (23,543) Polish Zloty Buy 6/19/13 794,512 785,350 9,162 Singapore Dollar Buy 5/15/13 1,491,358 1,483,225 8,133 Singapore Dollar Sell 5/15/13 1,491,358 1,469,348 (22,010) South Korean Won Buy 5/15/13 1,431,722 1,444,550 (12,828) South Korean Won Sell 5/15/13 1,431,722 1,407,704 (24,018) Swedish Krona Buy 6/19/13 948,315 966,067 (17,752) Swiss Franc Sell 6/19/13 1,792,074 1,764,951 (27,123) Turkish Lira Buy 6/19/13 279,138 276,374 2,764 Goldman Sachs International British Pound Sell 6/19/13 201,098 191,986 (9,112) Canadian Dollar Sell 7/17/13 415,267 399,743 (15,524) Euro Sell 6/19/13 22,204,536 21,925,254 (279,282) Japanese Yen Sell 5/15/13 1,946,808 2,053,436 106,628 Norwegian Krone Sell 6/19/13 459,982 470,933 10,951 HSBC Bank USA, National Association Australian Dollar Buy 7/17/13 1,653,890 1,655,798 (1,908) British Pound Sell 6/19/13 3,260,729 3,158,294 (102,435) Canadian Dollar Sell 7/17/13 65,594 53,346 (12,248) Euro Sell 6/19/13 4,435,928 4,382,267 (53,661) Indian Rupee Buy 5/15/13 161,394 159,871 1,523 Japanese Yen Buy 5/15/13 3,692,846 3,904,877 (212,031) Norwegian Krone Buy 6/19/13 295,460 291,367 4,093 Norwegian Krone Sell 6/19/13 295,460 294,459 (1,001) Philippine Peso Buy 5/15/13 273,679 279,232 (5,553) Russian Ruble Buy 6/19/13 675,520 698,058 (22,538) South African Rand Buy 7/17/13 275,247 275,070 177 South Korean Won Buy 5/15/13 1,119,053 1,128,114 (9,061) South Korean Won Sell 5/15/13 1,119,053 1,096,549 (22,504) Swiss Franc Sell 6/19/13 610,629 604,899 (5,730) Thai Baht Buy 5/15/13 273,444 276,480 (3,036) Turkish Lira Buy 6/19/13 575,315 571,350 3,965 Global Income Trust 39 FORWARD CURRENCY CONTRACTS at 4/30/13 (aggregate face value $240,553,754) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank N.A. Australian Dollar Buy 7/17/13 $2,489,031 $2,493,240 $(4,209) Brazilian Real Buy 7/17/13 1,543,420 1,532,065 11,355 British Pound Sell 6/19/13 546,612 465,610 (81,002) Canadian Dollar Sell 7/17/13 130,893 119,251 (11,642) Chilean Peso Buy 7/17/13 813,078 807,958 5,120 Chinese Yuan Buy 5/15/13 684,057 674,365 9,692 Euro Sell 6/19/13 3,510,223 3,467,032 (43,191) Hungarian Forint Buy 6/19/13 275,360 276,135 (775) Japanese Yen Sell 5/15/13 492,564 386,988 (105,576) Malaysian Ringgit Buy 5/15/13 963,382 946,241 17,141 Mexican Peso Buy 7/17/13 270,834 257,928 12,906 New Taiwan Dollar Buy 5/15/13 158,543 162,009 (3,466) Norwegian Krone Buy 6/19/13 929,692 935,575 (5,883) Polish Zloty Buy 6/19/13 701,196 692,775 8,421 Russian Ruble Buy 6/19/13 614,282 611,570 2,712 South Korean Won Buy 5/15/13 1,135,945 1,144,753 (8,808) South Korean Won Sell 5/15/13 1,135,945 1,117,302 (18,643) Swedish Krona Buy 6/19/13 1,643,541 1,666,019 (22,478) Swiss Franc Sell 6/19/13 985,936 995,168 9,232 Turkish Lira Buy 6/19/13 383,599 384,057 (458) Royal Bank of Scotland PLC (The) Australian Dollar Sell 7/17/13 397,313 398,076 763 British Pound Sell 6/19/13 7,144,163 6,900,510 (243,653) Euro Sell 6/19/13 653,013 649,939 (3,074) Japanese Yen Sell 5/15/13 1,679,711 1,778,630 98,919 State Street Bank and Trust Co. Australian Dollar Sell 7/17/13 1,215,134 1,218,903 3,769 Brazilian Real Buy 7/17/13 789,004 780,623 8,381 British Pound Buy 6/19/13 924,427 929,851 (5,424) Canadian Dollar Sell 7/17/13 129,505 125,560 (3,945) Chilean Peso Buy 7/17/13 1,363,667 1,355,646 8,021 Colombian Peso Buy 7/17/13 1,060,947 1,061,037 (90) Euro Sell 6/19/13 9,407,228 9,262,984 (144,244) Israeli Shekel Buy 7/17/13 222,352 218,799 3,553 Japanese Yen Buy 5/15/13 1,272,716 1,301,236 (28,520) Mexican Peso Sell 7/17/13 242,735 235,568 (7,167) Polish Zloty Buy 6/19/13 488,348 481,854 6,494 South Korean Won Buy 5/15/13 1,076,998 1,097,553 (20,555) Swedish Krona Buy 6/19/13 2,248,521 2,205,536 42,985 Swiss Franc Sell 6/19/13 1,117,962 1,097,534 (20,428) Turkish Lira Buy 6/19/13 405,246 405,451 (205) 40 Global Income Trust FORWARD CURRENCY CONTRACTS at 4/30/13 (aggregate face value $240,553,754) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) UBS AG Australian Dollar Buy 7/17/13 $3,338,502 $3,344,778 $(6,276) British Pound Sell 6/19/13 1,585,797 1,519,000 (66,797) Canadian Dollar Sell 7/17/13 444,398 436,243 (8,155) Chilean Peso Buy 7/17/13 544,714 547,054 (2,340) Czech Koruna Buy 6/19/13 346,777 342,017 4,760 Czech Koruna Sell 6/19/13 346,777 344,293 (2,484) Euro Sell 6/19/13 1,809,913 1,788,507 (21,406) Hungarian Forint Buy 6/19/13 275,360 276,151 (791) Japanese Yen Sell 5/15/13 97,938 78,953 (18,985) Mexican Peso Buy 7/17/13 299,105 294,776 4,329 New Taiwan Dollar Buy 5/15/13 462,336 463,397 (1,061) Norwegian Krone Sell 6/19/13 593,222 595,029 1,807 Philippine Peso Buy 5/15/13 578,437 584,103 (5,666) Russian Ruble Buy 6/19/13 61,702 62,400 (698) Singapore Dollar Buy 5/15/13 1,021,599 1,016,102 5,497 Singapore Dollar Sell 5/15/13 1,021,599 1,007,118 (14,481) Swedish Krona Buy 6/19/13 887,493 878,726 8,767 Swiss Franc Buy 6/19/13 1,227,821 1,224,582 3,239 Swiss Franc Sell 6/19/13 1,227,821 1,218,654 (9,167) Thai Baht Buy 5/15/13 1,313,382 1,299,373 14,009 Thai Baht Sell 5/15/13 1,313,382 1,304,835 (8,547) Turkish Lira Buy 6/19/13 322,430 318,560 3,870 WestPac Banking Corp. Australian Dollar Buy 7/17/13 2,604,698 2,609,409 (4,711) British Pound Buy 6/19/13 1,898,856 1,837,460 61,396 British Pound Sell 6/19/13 1,898,858 1,881,753 (17,105) Canadian Dollar Sell 7/17/13 3,859,874 3,822,529 (37,345) Euro Sell 6/19/13 569,493 570,490 997 Japanese Yen Buy 5/15/13 578,834 622,504 (43,670) Mexican Peso Sell 7/17/13 266,727 257,648 (9,079) Total FUTURES CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 3 yr (Short) 31 $3,532,043 Jun-13 $(42,813) Australian Government Treasury Bond 10 yr (Long) 3 388,510 Jun-13 15,266 Canadian Government Bond 10 yr (Long) 39 5,293,424 Jun-13 183,725 Euro-Bobl 5 yr (Short) 5 834,486 Jun-13 (5,943) Global Income Trust 41 FUTURES CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) cont. Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-Bund 10 yr (Short) 198 $38,221,643 Jun-13 $(866,362) Euro-Dollar 90 day (Long) 684 170,529,750 Jun-13 41,474 Japanese Government Bond 10 yr (Long) 10 14,825,871 Jun-13 (23,640) Japanese Government Bond 10 yr Mini (Long) 32 4,746,905 Jun-13 (5,055) U.K. Gilt 10 yr (Short) 29 5,406,108 Jun-13 (270,805) U.S. Treasury Bond 30 yr (Long) 42 6,902,438 Jun-13 237,811 U.S. Treasury Bond 30 yr (Short) 4 593,500 Jun-13 (17,039) U.S. Treasury Note 2 yr (Long) 120 26,475,000 Jun-13 18,522 U.S. Treasury Note 10 yr (Short) 38 5,067,656 Jun-13 (18,791) Total WRITTEN OPTIONS OUTSTANDING at 4/30/13 (premiums $8,552) (Unaudited) Expiration Number of date/strike contracts Value U.S. Treasury Note 10 yr futures, 6s (Call) May-13/$134.00 22 $5,156 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) Counterparty Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract appreciation/ Floating rate index/Maturity date date/strike amount (depreciation) Barclays Bank PLC 1.90/3 month USD-LIBOR-BBA/ Jun-23 (Purchased) Jun-13/1.90 $11,552,000 $46,208 (1.1875)/3 month USD-LIBOR-BBA/ Jul-18 (Purchased) Jul-13/1.1875 22,613,000 (1,945) (2.40)/3 month USD-LIBOR-BBA/ Jun-23 (Purchased) Jun-13/2.40 11,552,000 (120,949) 2.40/3 month USD-LIBOR-BBA/Jun-23 (Written) Jun-13/2.40 9,062,000 69,687 2.1875/3 month USD-LIBOR-BBA/ Jul-23 (Written) Jul-13/2.1875 5,823,000 1,514 0.7675/3 month USD-LIBOR-BBA/ Jul-16 (Written) Jul-13/0.7675 18,655,000 (19) Citibank, N.A. 2.40/3 month USD-LIBOR-BBA/Jun-23 (Written) Jun-13/2.40 9,062,000 69,324 2.40/3 month USD-LIBOR-BBA/Jun-23 (Written) Jun-13/2.40 2,566,000 18,809 Credit Suisse International 1.90/3 month USD-LIBOR-BBA/ Jun-23 (Purchased) Jun-13/1.90 13,631,000 50,162 (1.2125)/3 month USD-LIBOR-BBA/ Jul-18 (Purchased) Jul-13/1.2125 67,837,000 (26,592) (1.39)/3 month USD-LIBOR-BBA/ May-18 (Purchased) May-13/1.39 43,657,000 (90,807) 42 Global Income Trust FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) cont. Counterparty Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract appreciation/ Floating rate index/Maturity date date/strike amount (depreciation) Credit Suisse International cont. (2.40)/3 month USD-LIBOR-BBA/ Jun-23 (Purchased) Jun-13/2.40 $13,631,000 $(135,356) 2.386/3 month USD-LIBOR-BBA/ May-23 (Written) May-13/2.386 11,242,000 71,949 2.40/3 month USD-LIBOR-BBA/Jun-23 (Written) Jun-13/2.40 9,062,000 68,962 0.876/3 month USD-LIBOR-BBA/ May-16 (Written) May-13/0.876 36,017,000 18,729 2.22/3 month USD-LIBOR-BBA/Jul-23 (Written) Jul-13/2.22 17,468,000 17,817 0.785/3 month USD-LIBOR-BBA/ Jul-16 (Written) Jul-13/0.785 55,966,000 4,645 Deutsche Bank AG 1.90/3 month USD-LIBOR-BBA/ Jun-23 (Purchased) Jun-13/1.90 13,631,000 51,253 (1.2075)/3 month USD-LIBOR-BBA/ Jul-18 (Purchased) Jul-13/1.2075 22,612,000 (6,784) (1.4075)/3 month USD-LIBOR-BBA/ May-18 (Purchased) May-13/1.4075 21,828,000 (47,367) (1.37)/3 month USD-LIBOR-BBA/ May-18 (Purchased) May-13/1.37 43,657,000 (87,314) (1.38)/3 month USD-LIBOR-BBA/ May-18 (Purchased) May-13/1.38 43,657,000 (89,497) (2.40)/3 month USD-LIBOR-BBA/ Jun-23 (Purchased) Jun-13/2.40 13,631,000 (133,039) 2.40/3 month USD-LIBOR-BBA/Jun-23 (Written) Jun-13/2.40 9,062,000 70,684 2.395/3 month USD-LIBOR-BBA/ May-23 (Written) May-13/2.395 11,242,000 70,600 2.38/3 month USD-LIBOR-BBA/ May-23 (Written) May-13/2.38 11,242,000 69,363 2.425/3 month USD-LIBOR-BBA/ May-23 (Written) May-13/2.425 5,621,000 37,099 0.87/3 month USD-LIBOR-BBA/ May-16 (Written) May-13/0.87 36,017,000 18,729 0.865/3 month USD-LIBOR-BBA/ May-16 (Written) May-13/0.865 36,017,000 18,009 0.8975/3 month USD-LIBOR-BBA/ May-16 (Written) May-13/0.8975 18,008,000 10,265 2.225/3 month USD-LIBOR-BBA/ Jul-23 (Written) Jul-13/2.225 5,823,000 6,638 0.785/3 month USD-LIBOR-BBA/ Jul-16 (Written) Jul-13/0.785 18,655,000 (933) Goldman Sachs International (1.195)/3 month USD-LIBOR-BBA/ Jul-18 (Purchased) Jul-13/1.195 22,612,000 (5,201) (1.37625)/3 month USD-LIBOR-BBA/ May-18 (Purchased) May-13/1.37625 21,828,000 (43,219) Global Income Trust 43 FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) cont. Counterparty Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract appreciation/ Floating rate index/Maturity date date/strike amount (depreciation) Goldman Sachs International cont. (1.42125)/3 month USD-LIBOR-BBA/ May-18 (Purchased) May-13/1.42125 $21,828,000 $(44,311) 2.44/3 month USD-LIBOR-BBA/ May-23 (Written) May-13/2.44 5,621,000 35,412 2.386/3 month USD-LIBOR-BBA/ May-23 (Written) May-13/2.386 5,621,000 34,288 0.90/3 month USD-LIBOR-BBA/ May-16 (Written) May-13/0.90 18,008,000 9,004 0.876/3 month USD-LIBOR-BBA/ May-16 (Written) May-13/0.876 18,008,000 9,004 2.215/3 month USD-LIBOR-BBA/ Jul-23 (Written) Jul-13/2.215 5,823,000 3,960 0.7775/3 month USD-LIBOR-BBA/ Jul-16 (Written) Jul-13/0.7775 18,655,000 373 (1.90)/3 month USD-LIBOR-BBA/ Jun-23 (Written) Jun-13/1.90 5,973,127 (31,239) JPMorgan Chase Bank N.A. (1.1875)/3 month USD-LIBOR-BBA/ Jul-18 (Purchased) Jul-13/1.1875 22,613,000 10 (1.1875)/3 month USD-LIBOR-BBA/ Jul-18 (Purchased) Jul-13/1.1875 22,613,000 (3,392) 0.7675/3 month USD-LIBOR-BBA/ Jul-16 (Written) Jul-13/0.7675 18,655,000 2,073 2.1875/3 month USD-LIBOR-BBA/ Jul-23 (Written) Jul-13/2.1875 5,823,000 1,514 0.7675/3 month USD-LIBOR-BBA/ Jul-16 (Written) Jul-13/0.7675 18,655,000 373 2.1875/3 month USD-LIBOR-BBA/ Jul-23 (Written) Jul-13/2.1875 5,823,000 (671) Total TBA SALE COMMITMENTS OUTSTANDING at 4/30/13 (proceeds receivable $31,278,125) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3s, May 1, 2043 $23,000,000 5/13/13 $24,058,359 Government National Mortgage Association, 3s, May 1, 2043 7,000,000 5/21/13 7,435,859 Total 44 Global Income Trust OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $7,381,400 E $84,443 6/19/23 3 month USD- 2.00% $161,136 LIBOR-BBA 15,215,000 E (99,452) 6/19/23 2.00% 3 month USD- (257,536) LIBOR-BBA CAD 6,564,000 — 4/26/23 2.17% 3 month CAD- (7,890) BA-CDOR Barclays Bank PLC $4,510,000 E 4,222 6/19/15 3 month USD- 0.40% 7,604 LIBOR-BBA 8,376,000 E (31,351) 6/19/18 1.00% 3 month USD- (79,597) LIBOR-BBA 5,286,000 E 36,432 6/19/23 3 month USD- 2.00% 91,353 LIBOR-BBA 1,862,000 E (26,327) 6/19/43 3.00% 3 month USD- (94,681) LIBOR-BBA 6,020,000 E (5,750) 6/19/15 0.40% 3 month USD- (10,266) LIBOR-BBA 54,893,000 E (743,181) 6/19/23 2.00% 3 month USD- (1,313,524) LIBOR-BBA EUR 13,055,000 — 10/16/22 1.747% 6 month EUR- (700,077) EURIBOR- REUTERS EUR 4,190,000 — 11/5/17 6 month EUR- 0.958% 84,567 EURIBOR-REUTERS EUR 28,193,000 E — 8/3/17 1 month EUR- 1.41727% 244,307 EONIA-OIS- COMPOUND EUR 1,797,000 — 4/26/23 6 month EUR- 1.519% 11,987 EURIBOR-REUTERS GBP 1,031,000 — 8/15/31 3.60% 6 month GBP- (256,652) LIBOR-BBA GBP 1,221,000 — 7/25/42 6 month GBP- 2.8425% (18,956) LIBOR-BBA GBP 2,168,000 — 7/25/22 1.885% 6 month GBP- (63,412) LIBOR-BBA GBP 2,978,000 — 4/24/23 1.8363% 6 month GBP- (4,797) LIBOR-BBA JPY 288,101,000 — 5/2/43 1.7625% 6 month JPY- (12,117) LIBOR-BBA SEK 5,668,000 — 5/2/23 2.065% 3 month SEK- (131) STIBOR-SIDE Citibank, N.A. $748,000 E (723) 6/19/15 0.40% 3 month USD- (1,284) LIBOR-BBA 4,039,000 — 4/11/23 3 month USD- 1.9225% 35,598 LIBOR-BBA Global Income Trust 45 OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Citibank, N.A. cont. $8,556,000 E $(128,752) 6/19/23 2.00% 3 month USD- $(217,648) LIBOR-BBA 1,052,000 E 8,206 6/19/43 3 month USD- 3.00% 46,825 LIBOR-BBA 1,566,000 E (4,172) 6/19/18 1.00% 3 month USD- (13,192) LIBOR-BBA 1,852,000 — 4/4/23 2.0212% 3 month USD- (34,714) LIBOR-BBA CZK 15,652,000 — 1/17/23 6 month CZK- 1.41% 19,648 PRIBOR-PRBO GBP 2,351,000 — 4/26/23 6 month GBP- 1.815% (4,137) LIBOR-BBA PLN 2,534,000 — 1/17/23 3.84% 6 month PLN- (51,254) WIBOR-WIBO Credit Suisse International $7,566,000 — 1/9/16 3 month USD- 0.515% 31,486 LIBOR-BBA 3,806,000 — 1/11/16 3 month USD- 0.50% 14,057 LIBOR-BBA 4,600,000 — 1/11/18 0.88% 3 month USD- (35,394) LIBOR-BBA 1,203,000 — 1/11/23 3 month USD- 1.88% 15,495 LIBOR-BBA 6,270,000 — 1/7/16 3 month USD- 0.54% 31,042 LIBOR-BBA 2,392,000 — 1/9/23 3 month USD- 1.93% 42,610 LIBOR-BBA 9,199,000 — 1/9/18 0.9125% 3 month USD- (86,362) LIBOR-BBA 1,965,000 — 1/7/23 3 month USD- 1.94% 37,048 LIBOR-BBA 7,562,000 — 1/7/18 0.93% 3 month USD- (78,009) LIBOR-BBA 4,581,000 — 3/4/18 0.9275% 3 month USD- (32,461) LIBOR-BBA 1,350,000 E (1,539) 6/19/43 3.00% 3 month USD- (51,097) LIBOR-BBA 15,189,000 E (192,134) 6/19/23 2.00% 3 month USD- (349,947) LIBOR-BBA 1,191,000 — 3/8/23 3 month USD- 2.01875% 24,752 LIBOR-BBA 1,191,000 — 3/11/23 3 month USD- 2.065% 29,597 LIBOR-BBA 4,581,000 — 3/11/18 0.9875% 3 month USD- (44,729) LIBOR-BBA 46 Global Income Trust OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International cont. $13,319,000 $— 3/20/18 0.968125% 3 month USD- $(112,223) LIBOR-BBA 3,793,000 — 3/4/16 3 month USD- 0.5025% 9,001 LIBOR-BBA 1,200,000 — 3/4/23 3 month USD- 1.975% 20,225 LIBOR-BBA 124,133,000 E (114,683) 6/19/15 0.40% 3 month USD- (207,782) LIBOR-BBA 12,113,000 E (23,337) 6/19/18 1.00% 3 month USD- (93,108) LIBOR-BBA 5,681,000 — 3/6/16 3 month USD- 0.495% 12,020 LIBOR-BBA 1,787,000 — 3/6/23 3 month USD- 1.9575% 27,002 LIBOR-BBA 6,872,000 — 3/6/18 0.915% 3 month USD- (44,033) LIBOR-BBA 52,667,000 E 376,204 6/19/23 3 month USD- 2.00% 923,416 LIBOR-BBA 18,011,000 E 4,134 6/19/15 3 month USD- 0.40% 17,641 LIBOR-BBA 3,757,000 — 3/8/16 3 month USD- 0.5175% 10,454 LIBOR-BBA 4,581,000 — 3/8/18 0.955% 3 month USD- (38,098) LIBOR-BBA 3,757,000 — 3/11/16 3 month USD- 0.535% 12,269 LIBOR-BBA 3,505,000 — 3/20/23 3 month USD- 2.045% 78,064 LIBOR-BBA 11,029,000 — 3/20/16 3 month USD- 0.521465% 29,967 LIBOR-BBA 2,667,000 — 4/9/23 3 month USD- 1.865% 9,172 LIBOR-BBA 4,049,000 — 4/12/23 3 month USD- 1.948% 43,251 LIBOR-BBA 2,053,000 — 5/2/23 1.824% 3 month USD- 4,751 LIBOR-BBA AUD 3,808,000 — 4/26/23 6 month AUD-BBR- 3.8725% 29,010 BBSW CAD 1,762,000 — 4/25/23 3 month CAD-BA- 2.208% 8,362 CDOR CAD 4,036,000 — 4/29/23 3 month CAD-BA- 2.15% (1,673) CDOR CHF 2,583,000 — 5/3/23 1.0075% 6 month CHF- 1,936 LIBOR-BBA CHF 2,583,000 — 5/3/23 1.01875% 6 month CHF- (1,083) LIBOR-BBA Global Income Trust 47 OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International cont. EUR 14,820,000 $— 6/28/17 6 month EUR- 1.29% $725,279 EURIBOR-REUTERS EUR 5,650,000 — 6/28/22 6 month EUR- 1.94% 489,839 EURIBOR-REUTERS EUR 3,144,000 — 4/26/23 6 month EUR- 1.5165% 19,977 EURIBOR-REUTERS EUR 2,054,000 — 5/2/23 6 month EUR- 1.47% (108) EURIBOR-REUTERS EUR 2,346,000 — 5/3/23 6 month EUR- 1.457% (4,140) EURIBOR-REUTERS GBP 2,339,000 — 4/24/23 6 month GBP- 1.8325% 2,457 LIBOR-BBA SEK 13,089,000 — 5/2/23 2.07% 3 month SEK- (1,232) STIBOR-SIDE Deutsche Bank AG $19,149,000 E 154,511 6/19/23 3 month USD- 2.00% 353,469 LIBOR-BBA 942,000 E (2,137) 6/19/43 3.00% 3 month USD- (36,717) LIBOR-BBA 2,654,000 E 3,044 6/19/15 3 month USD- 0.40% 5,034 LIBOR-BBA 4,808,000 E (12,304) 6/19/18 1.00% 3 month USD- (39,998) LIBOR-BBA 7,451,000 E (36,850) 6/19/23 2.00% 3 month USD- (114,265) LIBOR-BBA PLN 10,098,000 — 4/17/15 6 month PLN- 3.025% 15,858 WIBOR-WIBO Goldman Sachs International $20,320,000 E 290,334 6/19/23 3 month USD- 2.00% 501,458 LIBOR-BBA 16,734,000 E 12,370 6/19/15 3 month USD- 0.40% 24,921 LIBOR-BBA 1,021,000 E (4,268) 6/19/18 3 month USD- 1.00% 1,613 LIBOR-BBA 13,279,800 E (213,154) 6/19/23 2.00% 3 month USD- (351,131) LIBOR-BBA 4,429,000 E 28,529 6/19/43 3 month USD- 3.00% 191,117 LIBOR-BBA 459,000 E 14,068 6/19/43 3.00% 3 month USD- (2,782) LIBOR-BBA 2,669,000 — 4/8/23 3 month USD- 1.94% 28,319 LIBOR-BBA AUD 2,003,000 — 5/1/23 3.775% 6 month AUD- 1,769 BBR-BBSW AUD 7,590,000 — 4/26/23 6 month AUD-BBR- 3.8825% 64,522 BBSW 48 Global Income Trust OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. CAD 2,184,000 $— 4/25/23 3 month CAD-BA- 2.2069% $10,147 CDOR CHF 7,078,000 — 5/2/23 6 month CHF- 1.008% (4,491) LIBOR-BBA EUR 3,856,000 — 10/18/22 1.818% 6 month EUR- (239,785) EURIBOR- REUTERS EUR 107,271,000 E — 8/6/17 1 year EUR-EONIA- 1.102% 474,674 OIS-COMPOUND EUR 26,303,000 — 8/30/14 1 year EUR-EONIA- 0.11% 19,528 OIS-COMPOUND EUR 26,303,000 — 8/30/14 0.309% 3 month EUR- (102,459) EURIBOR- REUTERS EUR 26,303,000 — 8/31/14 1 year EUR-EONIA- 0.11% 19,524 OIS-COMPOUND EUR 26,303,000 — 8/31/14 0.314% 3 month EUR- (105,759) EURIBOR- REUTERS EUR 26,303,000 — 9/3/14 1 year EUR-EONIA- 0.086% 2,600 OIS-COMPOUND EUR 26,303,000 — 9/3/14 0.283% 3 month EUR- (84,106) EURIBOR- REUTERS EUR 3,259,000 — 2/22/23 6 month EUR- 1.9135% 200,606 EURIBOR-Telerate EUR 15,406,000 — 2/22/15 0.59% 6 month EUR- (85,282) EURIBOR- Telerate EUR 8,096,000 — 4/22/23 1.5445% 6 month EUR- (81,912) EURIBOR- REUTERS GBP 1,031,000 — 9/23/31 6 month GBP- 3.1175% 129,910 LIBOR-BBA GBP 2,244,000 — 4/25/23 6 month GBP- 1.8463% 6,677 LIBOR-BBA GBP 1,459,000 — 4/29/23 6 month GBP- 1.79375% (7,557) LIBOR-BBA JPY 1,370,000,000 — 9/15/14 0.361% 6 month JPY- (22,294) LIBOR-BBA JPY 411,000,000 — 9/15/41 6 month JPY- 1.768% 51,106 LIBOR-BBA JPY 185,128,000 — 4/30/23 0.73625% 6 month JPY- 2,501 LIBOR-BBA PLN 10,097,000 — 4/17/15 6 month PLN- 3.02% 15,530 WIBOR-WIBO Global Income Trust 49 OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank N.A. $5,898,000 $— 2/28/18 0.92% 3 month USD- $(40,734) LIBOR-BBA 2,195,000 E (2,435) 6/19/15 0.40% 3 month USD- (4,081) LIBOR-BBA 380,000 E 3,201 6/19/23 3 month USD- 2.00% 7,150 LIBOR-BBA 7,551,000 E (105,336) 6/19/23 2.00% 3 month USD- (183,791) LIBOR-BBA 2,285,000 — 4/15/23 3 month USD- 1.9475% 24,638 LIBOR-BBA AUD 2,149,000 — 4/30/23 3.805% 6 month AUD- (4,220) BBR-BBSW AUD 2,878,000 — 4/26/23 6 month AUD-BBR- 3.8875% 25,750 BBSW CAD 3,500,000 — 9/21/14 1.21561% 3 month CAD- 1,755 BA-CDOR CAD 1,100,000 — 9/21/41 3 month CAD-BA- 2.78311% 30,611 CDOR CAD 1,060,000 — 9/21/21 2.3911% 3 month CAD- (35,553) BA-CDOR CAD 4,916,000 — 5/2/15 3 month CAD-BA- 1.6575% 46,111 CDOR CAD 6,167,000 — 2/26/18 3 month CAD-BA- 1.65% 28,104 CDOR CAD 2,763,000 — 4/26/23 2.1706% 3 month CAD- (3,486) BA-CDOR CZK 15,652,000 — 1/16/23 6 month CZK- 1.44% 22,026 PRIBOR-PRBO CZK 15,652,000 — 1/21/23 6 month CZK- 1.44% 21,819 PRIBOR-PRBO GBP 2,734,000 — 2/20/23 2.226% 6 month GBP- (180,779) LIBOR-BBA GBP 13,493,000 — 2/20/15 6 month GBP- 0.668% 35,103 LIBOR-BBA JPY 901,000,000 — 2/19/15 6 month JPY- 0.705% 81,527 LIBOR-BBA JPY 149,300,000 — 2/19/20 6 month JPY- 1.3975% 95,478 LIBOR-BBA PLN 2,534,000 — 1/16/23 3.855% 6 month PLN- (53,351) WIBOR-WIBO PLN 2,534,000 — 1/21/23 3.81% 6 month PLN- (49,138) WIBOR-WIBO PLN 10,097,000 — 4/17/15 6 month PLN- 3.01% 14,911 WIBOR-WIBO 50 Global Income Trust OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Royal Bank of Scotland PLC (The) $1,364,000 E $(18,072) 6/19/23 2.00% 3 month USD- $(32,244) LIBOR-BBA Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $796,790 $— 1/12/41 4.00% (1 month Synthetic TRS Index $(9,286) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,477,331 23,545 1/12/41 4.50% (1 month Synthetic TRS Index (5,085) USD-LIBOR) 4.50% 30 year Fannie Mae pools Barclays Bank PLC 168,784 — 1/12/40 5.00% (1 month Synthetic MBX Index 452 USD-LIBOR) 5.00% 30 year Fannie Mae pools 256,122 — 1/12/42 4.00% (1 month Synthetic TRS Index (2,505) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,149,282 — 1/12/41 4.00% (1 month Synthetic TRS Index (13,394) USD-LIBOR) 4.00% 30 year Fannie Mae pools 8,617,347 — 1/12/41 4.00% (1 month Synthetic TRS Index (100,432) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,802,128 — 1/12/41 4.00% (1 month Synthetic TRS Index (21,003) USD-LIBOR) 4.00% 30 year Fannie Mae pools 905,031 — 1/12/41 4.00% (1 month Synthetic TRS Index (10,548) USD-LIBOR) 4.00% 30 year Fannie Mae pools 411,429 — 1/12/41 4.00% (1 month Synthetic TRS Index (4,795) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,863,031 — 1/12/41 4.50% (1 month Synthetic TRS Index (50,508) USD-LIBOR) 4.50% 30 year Fannie Mae pools 11,366,575 — 1/12/41 5.00% (1 month Synthetic MBX Index (3,306) USD-LIBOR) 5.00% 30 year Fannie Mae pools Global Income Trust 51 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $9,079 $— 1/12/38 6.50% (1 month Synthetic TRS Index $(85) USD-LIBOR) 6.50% 30 year Fannie Mae pools 49,539 — 1/12/38 (6.50%) 1 month Synthetic MBX Index 393 USD-LIBOR 6.50% 30 year Fannie Mae pools 2,040,000 — 4/7/16 (2.63%) USA Non Revised (52,408) Consumer Price Index-Urban (CPI-U) 174,743 — 1/12/41 5.00% (1 month Synthetic MBX Index (51) USD-LIBOR) 5.00% 30 year Fannie Mae pools 895,964 — 1/12/41 4.00% (1 month Synthetic TRS Index (10,442) USD-LIBOR) 4.00% 30 year Fannie Mae pools 792,329 — 1/12/40 4.50% (1 month Synthetic MBX Index 1,420 USD-LIBOR) 4.50% 30 year Fannie Mae pools 103,146 — 1/12/40 5.00% (1 month Synthetic MBX Index 276 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,580,479 — 1/12/40 4.50% (1 month Synthetic MBX Index 2,833 USD-LIBOR) 4.50% 30 year Fannie Mae pools 4,042,708 — 1/12/41 5.00% (1 month Synthetic MBX Index (1,176) USD-LIBOR) 5.00% 30 year Fannie Mae pools 811,730 — 1/12/41 5.00% (1 month Synthetic MBX Index (236) USD-LIBOR) 5.00% 30 year Fannie Mae pools 147,899 — 1/12/40 5.00% (1 month Synthetic MBX Index 396 USD-LIBOR) 5.00% 30 year Fannie Mae pools 479,500 — 1/12/40 5.00% (1 month Synthetic MBX Index 1,285 USD-LIBOR) 5.00% 30 year Fannie Mae pools 347,798 — 1/12/40 5.00% (1 month Synthetic MBX Index 932 USD-LIBOR) 5.00% 30 year Fannie Mae pools 16,731 — 1/12/39 (6.00%) 1 month Synthetic MBX Index 33 USD-LIBOR 6.00% 30 year Fannie Mae pools 16,885 — 1/12/38 (6.50%) 1 month Synthetic MBX Index 134 USD-LIBOR 6.50% 30 year Fannie Mae pools 52 Global Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $3,657,411 $— 1/12/38 (6.50%) 1 month Synthetic MBX Index $29,033 USD-LIBOR 6.50% 30 year Fannie Mae pools 583,327 — 1/12/39 (6.00%) 1 month Synthetic MBX Index 1,137 USD-LIBOR 6.00% 30 year Fannie Mae pools 2,612,482 — 1/12/38 6.50% (1 month Synthetic MBX Index (20,738) USD-LIBOR) 6.50% 30 year Fannie Mae pools 416,712 — 1/12/39 6.00% (1 month Synthetic MBX Index (812) USD-LIBOR) 6.00% 30 year Fannie Mae pools 2,955,733 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 52,144 USD-LIBOR 4.50% 30 year Fannie Mae pools 454,934 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 8,026 USD-LIBOR 4.50% 30 year Fannie Mae pools 1,917,737 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 22,351 USD-LIBOR 4.00% 30 year Fannie Mae pools 590,741 (2,538) 1/12/39 (5.50%) 1 month Synthetic MBX Index (1,305) USD-LIBOR 5.50% 30 year Fannie Mae pools 295,370 (715) 1/12/39 (5.50%) 1 month Synthetic MBX Index (99) USD-LIBOR 5.50% 30 year Fannie Mae pools 295,370 (1,269) 1/12/39 (5.50%) 1 month Synthetic MBX Index (652) USD-LIBOR 5.50% 30 year Fannie Mae pools 1,477,331 24,007 1/12/41 4.50% (1 month Synthetic TRS Index (4,623) USD-LIBOR) 4.50% 30 year Fannie Mae pools 592,791 (2,177) 1/12/39 (5.50%) 1 month Synthetic MBX Index (852) USD-LIBOR 5.50% 30 year Fannie Mae pools 1,539,377 (5,652) 1/12/39 (5.50%) 1 month Synthetic MBX Index (2,212) USD-LIBOR 5.50% 30 year Fannie Mae pools 592,791 (2,177) 1/12/39 (5.50%) 1 month Synthetic MBX Index (852) USD-LIBOR 5.50% 30 year Fannie Mae pools 3,186 (33) 1/12/38 (6.50%) 1 month Synthetic MBX Index 2 USD-LIBOR 6.50% 30 year Fannie Mae pools Global Income Trust 53 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Citibank, N.A. $299,307 $— 1/12/41 5.00% (1 month Synthetic MBX Index $(87) USD-LIBOR) 5.00% 30 year Fannie Mae pools 673,248 — 1/12/41 4.00% (1 month Synthetic TRS Index (7,846) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,297,251 — 1/12/41 (3.50%) 1 month Synthetic TRS Index 35,995 USD-LIBOR 3.50% 30 year Fannie Mae pools Credit Suisse International 1,321,231 — 1/12/41 4.50% (1 month Synthetic MBX Index 3,191 USD-LIBOR) 4.50% 30 year Ginnie Mae II pools 158,678 — 1/12/41 4.00% (1 month Synthetic TRS Index (1,849) USD-LIBOR) 4.00% 30 year Fannie Mae pools 796,223 — 1/12/41 4.00% (1 month Synthetic TRS Index (9,280) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,477,331 25,392 1/12/41 4.50% (1 month Synthetic TRS Index (3,238) USD-LIBOR) 4.50% 30 year Fannie Mae pools Goldman Sachs International 473,354 — 1/12/39 6.00% (1 month Synthetic TRS Index (3,685) USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,116,413 — 1/12/41 4.00% (1 month Synthetic TRS Index (13,011) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,170,000 — 3/1/16 2.47% USA Non Revised 16,076 Consumer Price Index-Urban (CPI-U) 877,500 — 3/3/16 2.45% USA Non Revised 11,171 Consumer Price Index-Urban (CPI-U) 84,104 — 1/12/38 6.50% (1 month Synthetic TRS Index (790) USD-LIBOR) 6.50% 30 year Fannie Mae pools 160,378 — 1/12/41 4.00% (1 month Synthetic TRS Index (1,869) USD-LIBOR) 4.00% 30 year Fannie Mae pools 313,389 — 1/12/41 4.00% (1 month Synthetic TRS Index (3,652) USD-LIBOR) 4.00% 30 year Fannie Mae pools 315,078 — 1/12/41 4.50% (1 month Synthetic TRS Index (5,558) USD-LIBOR) 4.50% 30 year Fannie Mae pools 54 Global Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $635,842 $— 1/12/42 4.00% (1 month Synthetic TRS Index $(6,219) USD-LIBOR) 4.00% 30 year Fannie Mae pools 635,842 — 1/12/42 4.00% (1 month Synthetic TRS Index (6,219) USD-LIBOR) 4.00% 30 year Fannie Mae pools 4,814,743 — 1/12/41 4.00% (1 month Synthetic TRS Index (56,114) USD-LIBOR) 4.00% 30 year Fannie Mae pools 286,754 — 1/12/41 4.00% (1 month Synthetic TRS Index (3,342) USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,492,652 — 1/12/41 4.50% (1 month Synthetic TRS Index (61,616) USD-LIBOR) 4.50% 30 year Fannie Mae pools 6,249,078 — 1/12/41 4.00% (1 month Synthetic TRS Index (72,831) USD-LIBOR) 4.00% 30 year Fannie Mae pools 6,502,505 — 1/12/41 4.50% (1 month Synthetic TRS Index (114,714) USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,429,640 — 1/12/41 4.50% (1 month Synthetic TRS Index (25,221) USD-LIBOR) 4.50% 30 year Fannie Mae pools 477,734 — 1/12/41 4.00% (1 month Synthetic TRS Index (5,568) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,143,615 — 1/12/41 4.00% (1 month Synthetic TRS Index (13,328) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,333,462 — 1/12/41 4.00% (1 month Synthetic TRS Index (15,541) USD-LIBOR) 4.00% 30 year Fannie Mae pools 6,849 — 1/12/38 6.50% (1 month Synthetic TRS Index (64) USD-LIBOR) 6.50% 30 year Fannie Mae pools 352,052 — 1/12/41 4.50% (1 month Synthetic TRS Index (6,211) USD-LIBOR) 4.50% 30 year Fannie Mae pools 2,615,947 — 1/12/40 4.00% (1 month Synthetic TRS Index (29,663) USD-LIBOR) 4.00% 30 year Fannie Mae pools 88,564 — 1/12/38 (6.50%) 1 month Synthetic MBX Index 703 USD-LIBOR 6.50% 30 year Fannie Mae pools 106,245 — 1/12/38 (6.50%) 1 month Synthetic MBX Index 843 USD-LIBOR 6.50% 30 year Fannie Mae pools Global Income Trust 55 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $3,026 $— 1/12/38 6.50% (1 month Synthetic TRS Index $(28) USD-LIBOR) 6.50% 30 year Fannie Mae pools 2,006,710 — 1/12/38 (6.50%) 1 month Synthetic MBX Index 15,929 USD-LIBOR 6.50% 30 year Fannie Mae pools 2,292,000 — 4/3/17 2.3225% USA Non Revised 23,424 Consumer Price Index-Urban (CPI-U) 2,292,000 — 4/4/17 2.35% USA Non Revised 26,862 Consumer Price Index-Urban (CPI-U) 613,177 — 1/12/41 4.00% (1 month Synthetic TRS Index (7,146) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,175,350 — 1/12/41 4.00% (1 month Synthetic TRS Index (13,698) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,748,291 — 1/12/41 4.00% (1 month Synthetic TRS Index (20,376) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,292,000 — 4/5/17 2.355% USA Non Revised 27,550 Consumer Price Index-Urban (CPI-U) 2,292,000 — 4/5/22 2.66% USA Non Revised 39,331 Consumer Price Index-Urban (CPI-U) 1,795,602 — 1/12/42 4.00% (1 month Synthetic TRS Index (17,562) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,769,259 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 20,620 USD-LIBOR 4.00% 30 year Fannie Mae pools 945,524 — 1/12/42 4.00% (1 month Synthetic TRS Index (9,248) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,538,844 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 44,789 USD-LIBOR 4.50% 30 year Fannie Mae pools 2,297,251 — 1/12/41 3.50% (1 month Synthetic TRS Index (35,995) USD-LIBOR) 3.50% 30 year Fannie Mae pools 32,335 (359) 1/12/38 (6.50%) 1 month Synthetic TRS Index 9 USD-LIBOR 6.50% 30 year Fannie Mae pools 32,417 355 1/12/39 6.00% (1 month Synthetic TRS Index 43 USD-LIBOR) 6.00% 30 year Fannie Mae pools 56 Global Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $1,476,272 $8,765 1/12/41 4.00% (1 month Synthetic TRS Index $(10,557) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,475,187 19,823 1/12/41 4.50% (1 month Synthetic TRS Index (8,582) USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,477,331 25,160 1/12/41 4.50% (1 month Synthetic TRS Index (3,469) USD-LIBOR) 4.50% 30 year Fannie Mae pools GBP 1,430,000 — 3/30/17 (3.0925%) GBP Non-revised UK 16,993 Retail Price Index GBP 1,430,000 — 4/2/17 (3.085%) GBP Non-revised UK 10,351 Retail Price Index GBP 2,860,000 — 9/20/17 2.6625% GBP Non-revised UK (156,069) Retail Price Index GBP 1,430,000 — 9/21/17 2.66% GBP Non-revised UK (78,332) Retail Price Index GBP 1,430,000 — 4/3/17 (3.09%) GBP Non-revised UK 9,751 Retail Price Index JPMorgan Chase Bank N.A. $2,219,479 — 1/12/41 4.50% (1 month Synthetic TRS Index (39,155) USD-LIBOR) 4.50% 30 year Fannie Mae pools GBP 1,296,000 — 9/12/14 2.825% GBP Non-revised UK (29,684) Retail Price Index Total OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. DJ CDX NA CMBX BBB–/P $5,303 $88,000 5/11/63 300 bp $4,045 BBB Index DJ CDX NA CMBX BBB–/P 8,544 125,000 5/11/63 300 bp 6,757 BBB Index DJ CDX NA CMBX BBB–/P 10,865 176,000 5/11/63 300 bp 8,348 BBB Index DJ CDX NA CMBX BBB–/P 10,317 181,000 5/11/63 300 bp 7,729 BBB Index Barclays Bank PLC Irish Gov’t, 4.50%, — (21,713) 271,000 9/20/17 (100 bp) (17,210) 4/18/2020 Obrigacoes Do — (44,216) 271,000 9/20/17 (100 bp) (19,754) Tesouro, 5.45%, 9/23/13 Global Income Trust 57 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) cont. Upfront Fixed payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International DJ CDX NA CMBX BBB–/P $13,039 $179,000 5/11/63 300 bp $10,480 BBB Index DJ CDX NA CMBX BBB–/P 19,849 259,000 5/11/63 300 bp 16,146 BBB Index Spain Gov’t, 5.50%, — (31,948) 271,000 9/20/17 (100 bp) (18,733) 7/30/2017 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at April 30, 2013. Securities rated by Putnam are indicated by “/P.” 58 Global Income Trust ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Corporate bonds and notes $— $93,255,853 $— Foreign government and agency bonds and notes — 153,821,851 — Mortgage-backed securities — 81,206,939 — Municipal bonds and notes — 601,379 — Senior loans — 95,607 — U.S. government and agency mortgage obligations — 67,856,264 — Short-term investments 19,638,204 15,675,510 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(1,952,734) $— Futures contracts (753,650) — — Written options outstanding (5,156) — — Forward premium swap option contracts — 17,822 — TBA sale commitments — (31,494,218) — Interest rate swap contracts — 516,071 — Total return swap contracts — (902,471) — Credit default contracts — 27,768 — Totals by level $— The accompanying notes are an integral part of these financial statements. Global Income Trust 59 Statement of assets and liabilities 4/30/13 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $396,607,760) $413,863,403 Affiliated issuers (identified cost $18,288,204) (Note 6) 18,288,204 Cash 480,861 Foreign currency (cost $364,557) (Note 1) 364,553 Interest and other receivables 4,397,781 Receivable for shares of the fund sold 490,389 Receivable for investments sold 6,493,530 Receivable for sales of delayed delivery securities (Note 1) 31,312,792 Unrealized appreciation on forward premium swap option contracts (Note 1) 886,457 Unrealized appreciation on forward currency contracts (Note 1) 1,225,991 Unrealized appreciation on OTC swap contracts (Note 1) 6,437,054 Premium paid on OTC swap contracts (Note 1) 1,878,754 Total assets LIABILITIES Payable for investments purchased 3,451,831 Payable for purchases of delayed delivery securities (Note 1) 66,155,620 Payable for shares of the fund repurchased 3,301,229 Payable for compensation of Manager (Note 2) 166,939 Payable for custodian fees (Note 2) 31,103 Payable for investor servicing fees (Note 2) 44,909 Payable for Trustee compensation and expenses (Note 2) 111,205 Payable for administrative services (Note 2) 678 Payable for distribution fees (Note 2) 95,795 Payable for variation margin (Note 1) 7,915 Unrealized depreciation on OTC swap contracts (Note 1) 7,459,778 Premium received on OTC swap contracts (Note 1) 1,214,662 Unrealized depreciation on forward currency contracts (Note 1) 3,178,725 Unrealized depreciation on forward premium swap option contracts (Note 1) 868,635 Written options outstanding, at value (premiums $8,552) (Notes 1 and 3) 5,156 TBA sale commitments, at value (proceeds receivable $31,278,125) (Note 1) 31,494,218 Collateral on certain derivative contracts, at value (Note 1) 1,350,000 Other accrued expenses 147,614 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $357,349,865 Distributions in excess of net investment income (Note 1) (474,044) Accumulated net realized loss on investments and foreign currency transactions (Note 1) (3,180,385) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 13,338,321 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 60 Global Income Trust Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($234,541,480 divided by 18,095,294 shares) $12.96 Offering price per class A share (100/96.00 of $12.96)* $13.50 Net asset value and offering price per class B share ($10,788,482 divided by 836,179 shares)** $12.90 Net asset value and offering price per class C share ($36,995,345 divided by 2,866,544 shares)** $12.91 Net asset value and redemption price per class M share ($13,635,365 divided by 1,061,825 shares) $12.84 Offering price per class M share (100/96.75 of $12.84)‡ $13.27 Net asset value, offering price and redemption price per class R share ($5,903,059 divided by 456,331 shares) $12.94 Net asset value, offering price and redemption price per class R5 share ($10,697 divided by 825 shares)† $12.96 Net asset value, offering price and redemption price per class R6 share ($4,627,013 divided by 356,955 shares) $12.96 Net asset value, offering price and redemption price per class Y share ($60,532,316 divided by 4,670,109 shares) $12.96 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † Net asset value may not recalculate due to rounding of fractional shares. ‡ On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. Global Income Trust 61 Statement of operations Six months ended 4/30/13 (Unaudited) INVESTMENT INCOME Interest (net of foreign tax of $5,326) (including interest income of $13,631 from investments in affiliated issuers) (Note 6) EXPENSES Compensation of Manager (Note 2) 1,006,092 Investor servicing fees (Note 2) 272,853 Custodian fees (Note 2) 48,238 Trustee compensation and expenses (Note 2) 20,298 Distribution fees (Note 2) 582,649 Administrative services (Note 2) 6,631 Other 207,488 Total expenses Expense reduction (Note 2) (254) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 6,954,594 Net increase from payments by affiliates (Note 2) 4,456 Net realized gain on swap contracts (Note 1) 1,282,684 Net realized loss on futures contracts (Note 1) (386,911) Net realized gain on foreign currency transactions (Note 1) 1,511,026 Net realized gain on written options (Notes 1 and 3) 1,031,496 Net unrealized depreciation of assets and liabilities in foreign currencies during the period (1,775,369) Net unrealized depreciation of investments, futures contracts, swap contracts, written options and TBA sale commitments during the period (5,553,258) Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 62 Global Income Trust Statement of changes in net assets INCREASE IN NET ASSETS Six months ended 4/30/13* Year ended 10/31/12 Operations: Net investment income $5,326,301 $10,017,621 Net realized gain (loss) on investments and foreign currency transactions 10,397,345 (20,958,754) Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (7,328,627) 31,910,839 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (3,473,903) (6,221,541) Class B (124,004) (256,666) Class C (432,454) (883,708) Class M (195,065) (419,595) Class R (73,440) (104,246) Class R5 (171) (85) Class R6 (12,936) (88) Class Y (1,033,212) (2,099,061) From return of capital Class A — (1,957,208) Class B — (80,743) Class C — (278,002) Class M — (131,999) Class R — (32,794) Class R5 — (27) Class R6 — (27) Class Y — (660,335) Increase (decrease) from capital share transactions (Note 4) 830,865 (346,467) Total increase in net assets NET ASSETS Beginning of period 363,153,058 355,655,944 End of period (including distributions in excess of net investment income of $474,044 and $455,160, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. Global Income Trust 63 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Net asset Net realized Ratio of net investment value, and unrealized Total from From Total return Net assets, of expenses income (loss) beginning Net investment gain (loss) investment net investment From Total Redemption Non-recurring Net asset value, at net asset end of period to average to average Portfolio Period ended of period income (loss) a on investments operations income return of capital distributions fees reimbursements end of period value (%) b (in thousands) netassets (%) c netassets (%) turnover (%) d Class A April 30, 2013** .19 .11 (.19) — — — 2.37 * .55 * 1.49 * 205 * October 31, 2012 .36 .38 (.36) (.11) — — 1.10 2.85 162 October 31, 2011 .47 (.27) (.77) — — e — e,f 1.13 3.67 116 October 31, 2010 .80 .82 (1.71) — — e — e,g 1.14 h 6.35 h 79 October 31, 2009 .62 2.91 (.76) — — e — e,i 1.14 h 5.57 h 203 October 31, 2008 .62 (2.16) (.68) — .01 — 1.13 h 4.96 h 182 Class B April 30, 2013** .14 .10 (.14) — — — 1.92 * .92 * 1.11 * 205 * October 31, 2012 .26 .38 (.28) (.09) — — 1.85 2.10 162 October 31, 2011 .38 (.28) (.67) — — e — e,f 1.88 2.94 116 October 31, 2010 .72 .80 (1.62) — — e — e,g 1.89 h 5.67 h 79 October 31, 2009 .52 2.92 (.68) — — e — e,i 1.89 h 4.77 h 203 October 31, 2008 .53 (2.14) (.59) — — e — 1.88 h 4.24 h 182 Class C April 30, 2013** .14 .11 (.14) — — — 2.00 * .92 * 1.12 * 205 * October 31, 2012 .26 .38 (.28) (.09) — — 1.85 2.10 162 October 31, 2011 .35 (.24) (.68) — — e — e,f 1.88 2.70 116 October 31, 2010 .68 .85 (1.63) — — e — e,g 1.89 h 5.39 h 79 October 31, 2009 .53 2.91 (.68) — — e — e,i 1.89 h 4.82 h 203 October 31, 2008 .53 (2.15) (.59) — — e — 1.88 h 4.21 h 182 Class M April 30, 2013** .17 .11 (.18) — — — 2.19 * .67 * 1.36 * 205 * October 31, 2012 .32 .38 (.33) (.10) — — 1.35 2.60 162 October 31, 2011 .45 (.28) (.74) — — e — e,f 1.38 3.51 116 October 31, 2010 .78 .80 (1.68) — — e — e,g 1.39 h 6.21 h 79 October 31, 2009 .58 2.89 (.73) — — e — e,i 1.39 h 5.30 h 203 October 31, 2008 .58 (2.13) (.65) — — e — 1.38 h 4.70 h 182 Class R April 30, 2013** .17 .12 (.18) — — — 2.26 * .67 * 1.36 * 205 * October 31, 2012 .33 .37 (.33) (.10) — — 1.35 2.61 162 October 31, 2011 .44 (.28) (.74) — — e — e,f 1.38 3.43 116 October 31, 2010 .75 .84 (1.68) — — e — e,g 1.39 h 5.92 h 79 October 31, 2009 .59 2.91 (.73) — — e — e,i 1.39 h 5.31 h 203 October 31, 2008 .59 (2.15) (.65) — — e — 1.38 h 4.69 h 182 Class R5 April 30, 2013** .22 .10 (.21) — — — 2.51 * .41 * 1.66 * 205 * October 31, 2012† .13 .41 (.11) (.03) — — 4.34 * 10 .27 * .99 * 162 Class R6 April 30, 2013** .12 j .20 (.21) — — — 2.55 * .38 * .92 * j 205 * October 31, 2012† .13 .41 (.11) (.03) — — 4.37 * 10 .25 * 1.01 * 162 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 64 Global Income Trust Global Income Trust 65 Financial highlights (Continued) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Net asset Net realized Ratio of net investment value, and unrealized Total from From Total return Net assets, of expenses income (loss) beginning Net investment gain (loss) investment net investment From Total Redemption Non-recurring Net asset value, at net asset end of period to average to average Portfolio Period ended of period income (loss) a on investments operations income return of capital distributions fees reimbursements end of period value (%) b (in thousands) netassets (%) c netassets (%) turnover (%) d Class Y April 30, 2013** .21 .10 (.21) — — — 2.41 * .43 * 1.61 * 205 * October 31, 2012 .39 .39 (.38) (.12) — — .85 3.11 162 October 31, 2011 .46 (.24) (.80) — — e — e,f .88 3.53 116 October 31, 2010 .83 .83 (1.75) — — e — e,g .89 h 6.54 h 79 October 31, 2009 .64 2.92 (.79) — — e — e,i .89 h 5.78 h 203 October 31, 2008 .66 (2.18) (.71) — .01 — .88 h 5.24 h 182 * Not annualized. ** Unaudited. † For the period July 3, 2012 (commencement of operations) to October 31, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements (Note 2). d Portfolio turnover excludes TBA purchase and sale transactions. e Amount represents less than $0.01 per share. f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. g Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Prudential Securities, Inc. which amounted to less than $0.01 per share outstanding on March 30, 2010. h Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to October31, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets October 31, 2010 0.02% October 31, 2009 0.32 October 31, 2008 0.33 i Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Millennium Partners, L.P., Millennium Management, L.L.C. and Millennium International Management, L.L.C. which amounted to less than $0.01 per share outstanding on June 23, 2009. j The net investment income ratio and per share amount shown for the period ending April 30, 2013 may not correspond with the expected class specific differences for the period due to the timing of subscriptions into the class. The accompanying notes are an integral part of these financial statements. 66 Global Income Trust Global Income Trust 67 Notes to financial statements 4/30/13 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from November 1, 2012 through April 30, 2013. Putnam Global Income Trust (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a non-diversified open-end management investment company. The fund is currently operating as a diversified fund. In the future, the fund may operate as a non-diversified fund to the extent permitted by applicable law. The investment objective of the fund is to seek high current income. Preservation of capital and long-term total return are secondary objectives, but only to the extent consistent with the objective of seeking high current income. The fund invests mainly in bonds and securitized debt instruments (such as mortgage-backed investments) that are obligations of companies and governments worldwide; that are investment-grade in quality; and that have intermediate- to long-term maturities (three years or longer). The fund may also invest in bonds that are below investment-grade in quality (sometimes referred to as “junk bonds”). Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR, classR5, classR6 and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR5 and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will 68 Global Income Trust generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity and to isolate prepayment risk. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move Global Income Trust 69 unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap option contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average contract amount, see Note 5. Futures contracts The fund uses futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average number of contracts, see Note 5. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average contract amount, see Note 5. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An OTC interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded as a receivable or payable for variation margin on the Statement of assets and liabilities. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to 70 Global Income Trust perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of mark to market margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average notional amount see Note 5. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific sectors or industries, to gain exposure to rates of inflation in specific regions or countries and to hedge inflation in specific regions or countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average notional amount, see Note 5. Credit default contracts The fund entered into OTC credit default contracts to hedge credit risk and to hedge market risk. In an OTC credit default contract, the protection buyer typically makes an upfront payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The OTC credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant OTC credit default contract. OTC credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. For the fund’s average notional amount, see Note 5. Global Income Trust 71 Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $2,329,100 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $3,944,055 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $3,127,304. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. 72 Global Income Trust Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At October 31, 2012, the fund had a capital loss carryover of $12,525,745 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $4,922,271 $5,124,052 $10,046,323 * 2,479,422 N/A 2,479,422 October 31, 2017 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $415,908,492, resulting in gross unrealized appreciation and depreciation of $22,143,503 and $5,900,388, respectively, or net unrealized appreciation of $16,243,115. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end Global Income Trust 73 funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.700% of the first $5 billion, 0.500% of the next $50 billion, 0.650% of the next $5 billion, 0.480% of the next $50 billion, 0.600% of the next $10 billion, 0.470% of the next $100 billion and 0.550% of the next $10 billion, 0.465% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. Putnam Management voluntarily reimbursed the fund $4,456 for a trading error which occurred during the reporting period. The effect of the loss incurred and the reimbursement by Putnam Management of such amounts had no impact on total return. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for ClassR5 and R6 shares) based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. ClassR5 shares pay a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.12%. ClassR6 shares pay a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $173,341 ClassR5 6 ClassB 8,246 ClassR6 193 ClassC 28,760 ClassY 47,846 ClassM 10,570 Total ClassR 3,891 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $254 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $269, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for 74 Global Income Trust the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.50% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $288,304 ClassM 35,165 ClassB 54,878 ClassR 12,928 ClassC 191,374 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $15,599 and $208 from the sale of classA and classM shares, respectively, and received $1,157 and $558 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.40% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $148 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA transactions aggregated $680,716,120 and $660,628,149, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized as follows: Written swap Written Written option option contract swap option contract Written option amounts premiums amounts premiums Written options outstanding at the beginning of the USD 35,506,000 $683,491 — $— reporting period EUR — $— — $— Options opened USD 660,783,227 — 22 8,552 EUR 96,441,000 1,112,863 — — Options exercised USD (56,126,000) (379,991) — — EUR — Options expired USD — EUR — Options closed USD (186,888,100) (303,500) — — EUR (96,441,000) (1,112,863) — — Written options outstanding at USD 453,275,127 $— 22 $8,552 the end of the reporting period EUR — $— — $— Global Income Trust 75 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 4/30/13 Year ended 10/31/12 ClassA Shares Amount Shares Amount Shares sold 2,745,764 $35,313,710 6,547,805 $82,263,702 Shares issued in connection with reinvestment of distributions 241,847 3,107,698 566,339 7,099,019 2,987,611 38,421,408 7,114,144 89,362,721 Shares repurchased (2,725,253) (35,067,861) (6,387,734) (80,143,104) Net increase Six months ended 4/30/13 Year ended 10/31/12 ClassB Shares Amount Shares Amount Shares sold 85,665 $1,096,062 230,558 $2,883,984 Shares issued in connection with reinvestment of distributions 8,724 111,638 22,286 278,059 94,389 1,207,700 252,844 3,162,043 Shares repurchased (126,282) (1,617,760) (302,795) (3,788,612) Net decrease Six months ended 4/30/13 Year ended 10/31/12 ClassC Shares Amount Shares Amount Shares sold 379,457 $4,857,853 1,263,132 $15,793,145 Shares issued in connection with reinvestment of distributions 27,932 357,456 73,705 919,902 407,389 5,215,309 1,336,837 16,713,047 Shares repurchased (612,032) (7,839,130) (1,160,044) (14,532,294) Net increase (decrease) Six months ended 4/30/13 Year ended 10/31/12 ClassM Shares Amount Shares Amount Shares sold 14,226 $181,253 56,810 $706,720 Shares issued in connection with reinvestment of distributions 3,295 41,967 8,100 100,646 17,521 223,220 64,910 807,366 Shares repurchased (130,749) (1,666,859) (205,323) (2,571,643) Net decrease Six months ended 4/30/13 Year ended 10/31/12 ClassR Shares Amount Shares Amount Shares sold 205,314 $2,632,922 173,835 $2,174,344 Shares issued in connection with reinvestment of distributions 3,937 50,514 7,624 95,399 209,251 2,683,436 181,459 2,269,743 Shares repurchased (75,657) (971,149) (149,986) (1,878,093) Net increase 76 Global Income Trust For the period 7/3/12 (commencement of operations) Six months ended 4/30/13 to 10/31/12 ClassR5 Shares Amount Shares Amount Shares sold — $ — 803 $10,000 Shares issued in connection with reinvestment of distributions 13 171 9 112 13 171 812 10,112 Shares repurchased — Net increase 13 For the period 7/3/12 (commencement of operations) Six months ended 4/30/13 to 10/31/12 ClassR6 Shares Amount Shares Amount Shares sold 357,870 $4,602,497 803 $10,000 Shares issued in connection with reinvestment of distributions 1,004 12,936 9 115 358,874 4,615,433 812 10,115 Shares repurchased (2,731) (35,299) — — Net increase Six months ended 4/30/13 Year ended 10/31/12 ClassY Shares Amount Shares Amount Shares sold 1,330,061 $17,105,167 3,928,956 $49,248,870 Shares issued in connection with reinvestment of distributions 54,777 703,755 138,924 1,741,538 1,384,838 17,808,922 4,067,880 50,990,408 Shares repurchased (1,721,043) (22,146,676) (4,833,797) (60,758,276) Net decrease At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Shares owned Percentage of ownership Value Class R5 825 100.00% $10,697 ClassR6 826 0.23 10,705 Global Income Trust 77 Note 5: Summary of derivative activity The average volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows: Purchased swap option contracts (contract amount) $339,100,000 Written option contracts (number of contracts) 9 Written swap option contracts (contract amount) $311,700,000 Futures contracts (number of contracts) 1,000 Forward currency contracts (contract amount) $514,600,000 OTC interest rate swap contracts (notional) $1,231,100,000 Centrally cleared interest rate swap contracts (notional) $450,000 OTC total return swap contracts (notional) $130,900,000 OTC credit default swap contracts (notional) $1,200,000 The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $42,180 Payables $14,412 Foreign exchange contracts Receivables 1,225,991 Payables 3,178,725 Investments, Receivables,Net Payables,Net assets —Unrealized assets — Unrealized Interest rate contracts appreciation 6,774,347* depreciation 7,901,731* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $(163,779) $(163,779) Foreign exchange contracts — — 1,409,468 — $1,409,468 Interest rate contracts (529,462) (386,911) — 1,446,463 $530,090 Total 78 Global Income Trust Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $20,268 $20,268 Foreign exchange contracts — — (1,775,548) — $(1,775,548) Interest rate contracts 630,601 (761,216) — (1,893,670) $(2,024,285) Total Note 6: Transactions with affiliated issuers Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Market value at Market value the beginning at the end of of the reporting Investment the reporting Name of affiliates period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $30,001,394 $43,241,289 $73,242,683 $9,077 $— Putnam Short Term Investment Fund* — 54,528,556 36,240,352 4,554 18,288,204 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Global Income Trust 79 Note 9: New accounting pronouncement In January 2013, ASU 2013–01, “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities,” amended ASU No. 2011–11, “Disclosures about Offsetting Assets and Liabilities.” The ASUs create new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASUs 2013–01 and 2011-11 and their impact, if any, on the fund’s financial statements. 80 Global Income Trust Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert T. Burns Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Legal Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Robert R. Leveille Charles B. Curtis Vice President and Investment Sub-Manager Robert J. Darretta Chief Compliance Officer Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street John A. Hill Michael J. Higgins London, England SW1A 1LD Paul L. Joskow Vice President and Treasurer Elizabeth T. Kennan Marketing Services Kenneth R. Leibler Janet C. Smith Putnam Retail Management Robert E. Patterson Vice President, One Post Office Square George Putnam, III Principal Accounting Officer, Boston, MA 02109 Robert L. Reynolds and Assistant Treasurer W. Thomas Stephens Custodian Susan G. Malloy State Street Bank Officers Vice President and and Trust Company Robert L. Reynolds Assistant Treasurer President Legal Counsel James P. Pappas Ropes & Gray LLP Jonathan S. Horwitz Vice President Executive Vice President, Principal Executive Officer, and Mark C. Trenchard Compliance Liaison Vice President and BSA Compliance Officer Steven D. Krichmar Vice President and Nancy E. Florek Principal Financial Officer Vice President, Proxy Manager, Assistant Clerk, and Associate Treasurer This report is for the information of shareholders of Putnam Global Income Trust. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Global Income Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: June 27, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: June 27, 2013 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: June 27, 2013
